Exhibit 10.4

 

 

SALE AGREEMENT

dated as of June 24, 2010

between

BANK OF AMERICA AUTO RECEIVABLES SECURITIZATION, LLC

and

BANK OF AMERICA AUTO TRUST 2010-2

 

 



--------------------------------------------------------------------------------

ARTICLE I   DEFINITIONS AND USAGE    1

        SECTION 1.1

    Definitions    1         SECTION 1.2     Other Interpretive Provisions    1
  ARTICLE II   PURCHASE    1         SECTION 2.1     Agreement to Transfer,
Sell, Contribute and Assign on the Closing Date    1         SECTION 2.2    
Consideration and Payment    2 ARTICLE III    REPRESENTATIONS, WARRANTIES AND
COVENANTS    3         SECTION 3.1     Representations and Warranties of the
Depositor    3         SECTION 3.2     Representations and Warranties of the
Depositor regarding the Receivables    4         SECTION 3.3     Repurchase upon
Breach    4         SECTION 3.4     Protection of Title    5         SECTION 3.5
    Other Liens or Interests    6         SECTION 3.6     Perfection
Representations, Warranties and Covenants    6         SECTION 3.7    
Deficiency Balance Call Option    6 ARTICLE IV   MISCELLANEOUS    7
        SECTION 4.1     Transfers Intended as Sale; Security Interest    7
        SECTION 4.2     Notices, Etc    8         SECTION 4.3     Choice of Law
   8         SECTION 4.4     Headings    8         SECTION 4.5     Counterparts
   8         SECTION 4.6     Amendment    8         SECTION 4.7     Waivers    9
        SECTION 4.8     Entire Agreement    10         SECTION 4.9    
Severability of Provisions    10         SECTION 4.10     Binding Effect    10
        SECTION 4.11     Acknowledgment and Agreement    10         SECTION 4.12
    Cumulative Remedies    10         SECTION 4.13     Nonpetition Covenant   
10         SECTION 4.14     Submission to Jurisdiction; Waiver of Jury Trial   
11         SECTION 4.15     Third-Party Beneficiaries    11         SECTION 4.16
    Limitation of Liability    11

 

  -ii-   Sale Agreement (BAAT 2010-2)



--------------------------------------------------------------------------------

EXHIBIT A Form of Assignment SCHEDULE I    Notice Addresses SCHEDULE II   
Eligibility Representations SCHEDULE III    Perfection Representations,
Warranties and Covenants APPENDIX A    Definitions

 

  -iii-   Sale Agreement (BAAT 2010-2)



--------------------------------------------------------------------------------

THIS SALE AGREEMENT is made and entered into as of June 24, 2010 (as amended
from time to time, this “Agreement”) by BANK OF AMERICA AUTO TRUST 2010-2, a
Delaware statutory trust (the “Issuer”), and BANK OF AMERICA AUTO RECEIVABLES
SECURITIZATION, LLC, a Delaware limited liability company (the “Depositor”).

WITNESSETH:

WHEREAS, the Issuer desires to purchase from the Depositor a portfolio of motor
vehicle receivables, including retail motor vehicle installment loans that are
secured by new and used automobiles, light-duty trucks and similar vehicles; and

WHEREAS, the Depositor is willing to transfer, sell, contribute and assign such
portfolio of motor vehicle receivables and related property to the Issuer on the
terms and conditions set forth in this Agreement.

NOW, THEREFORE, in consideration of the premises and the mutual agreements set
forth herein, the parties hereto agree as follows:

ARTICLE I

DEFINITIONS AND USAGE

SECTION 1.1 Definitions. Except as otherwise defined herein or as the context
may otherwise require, capitalized terms used but not otherwise defined herein
are defined in Appendix A hereto, which also contains rules as to usage that are
applicable herein.

SECTION 1.2 Other Interpretive Provisions. For purposes of this Agreement,
unless the context otherwise requires: (a) accounting terms not otherwise
defined in this Agreement, and accounting terms partly defined in this Agreement
to the extent not defined, shall have the respective meanings given to them
under generally accepted accounting principles; (b) terms defined in Article 9
of the UCC as in effect in the relevant jurisdiction and not otherwise defined
in this Agreement are used as defined in that Article; (c) the words “hereof,”
“herein” and “hereunder” and words of similar import refer to this Agreement as
a whole and not to any particular provision of this Agreement; (d) references to
any Article, Section, Schedule, Appendix or Exhibit are references to Articles,
Sections, Schedules, Appendices and Exhibits in or to this Agreement and
references to any paragraph, subsection, clause or other subdivision within any
Section or definition refer to such paragraph, subsection, clause or other
subdivision of such Section or definition; (e) the term “including” means
“including without limitation”; (f) except as otherwise expressly provided
herein, references to any law or regulation refer to that law or regulation as
amended from time to time and include any successor law or regulation; and
(g) references to any Person include that Person’s successors and assigns.

ARTICLE II

PURCHASE

SECTION 2.1 Agreement to Transfer, Sell, Contribute and Assign on the Closing
Date. On the terms and subject to the conditions set forth in this Agreement,
the Depositor does hereby

 

Sale Agreement (BAAT 2010-2)



--------------------------------------------------------------------------------

irrevocably transfer, sell, contribute and assign and otherwise convey to the
Issuer without recourse (subject to the obligations herein) on the Closing Date
all of its right, title and interest in, to and under the following property and
identified in an Assignment substantially in the form of Exhibit A (the
“Assignment”) delivered on the Closing Date (collectively, the “Purchased
Assets”):

(i) all right, title and interest of the Depositor in, to and under the
Receivables listed on the Schedule of Receivables and all monies received
thereon after the Cut-Off Date;

(ii) the interest of the Depositor in the security interests in the Financed
Vehicles granted by Obligors pursuant to such Receivables and, to the extent
permitted by law, any accessions thereto;

(iii) the interest of the Depositor in any proceeds from claims on any physical
damage, credit life, credit disability, warranties, debt cancellation agreements
or other insurance policies covering Financed Vehicles or Obligors;

(iv) the interest of the Depositor in any proceeds from recourse against Dealers
on Receivables acquired from Dealers;

(v) all right, title and interest of the Depositor in, to and under the Third
Purchase Agreement, the Second Purchase Agreement and the First Purchase
Agreement, including the right to cause the Second Tier Purchaser, the First
Tier Purchaser or BANA, as applicable, to repurchase Receivables under certain
circumstances;

(vi) all of the Depositor’s rights to the Receivable Files; and

(vii) the interest of the Depositor in any proceeds of the property described in
clauses (i) and (ii) above.

The sale, transfer, contribution, assignment and conveyance made hereunder does
not constitute and is not intended to result in an assumption by the Issuer of
any obligation of the Depositor, the Second Tier Purchaser, the First Tier
Purchaser, BANA, or any Originator to the Obligors or any other Person in
connection with the Receivables listed on the Schedule of Receivables or the
other assets and properties conveyed hereunder or any agreement, document or
instrument related thereto. Notwithstanding the other terms of this Agreement,
the Depositor and the Issuer hereby acknowledge that BANA expressly retains all,
and has not transferred hereunder any, of its rights to obtain refunds or claim
credits or deductions relating to state and local sales or use, gross receipts,
transaction privilege, value added, business and occupation and other similar
taxes attributable to accounts charged off by the Issuer or its affiliates,
subsidiaries, assignees or transferees.

SECTION 2.2 Consideration and Payment. In consideration of the transfer, sale,
contribution and assignment of the Purchased Assets conveyed to the Issuer on
the Closing Date, the Issuer shall pay to the Depositor on such date an amount
equal to the estimated fair market value of the Purchased Assets, which amount
shall be paid (a) by delivery of the Notes to or

 

  -2-   Sale Agreement (BAAT 2010-2)



--------------------------------------------------------------------------------

upon the order of the Depositor and (b) by delivery of the Certificates to or
upon the order of the Depositor.

ARTICLE III

REPRESENTATIONS, WARRANTIES AND COVENANTS

SECTION 3.1 Representations and Warranties of the Depositor. The Depositor makes
the following representations and warranties as of the Closing Date on which the
Issuer will be deemed to have relied in acquiring the Purchased Assets. The
representations and warranties will survive the conveyance of the Purchased
Assets to the Issuer and the pledge thereof by the Issuer to the Indenture
Trustee pursuant to the Indenture:

(a) Existence and Power. The Depositor is a limited liability company validly
existing and in good standing under the laws of the State of Delaware and has,
in all material respects, all power and authority required to carry on its
business as now conducted. The Depositor has obtained all necessary licenses and
approvals in each jurisdiction where the failure to do so would materially and
adversely affect the ability of the Depositor to perform its obligations under
the Transaction Documents or affect the enforceability or collectibility of a
material portion of the Receivables listed on the Schedule of Receivables or any
other part of the Purchased Assets.

(b) Authorization and No Contravention. The execution, delivery and performance
by the Depositor of the Transaction Documents to which it is a party have been
duly authorized by all necessary action on the part of the Depositor and do not
contravene or constitute a default under (i) any applicable law, rule or
regulation, (ii) its organizational documents or (iii) any material indenture or
material agreement or instrument to which the Depositor is a party or by which
its properties are bound (other than violations of such laws, rules,
regulations, indentures or agreements which do not affect the legality, validity
or enforceability of any of such agreements and which, individually or in the
aggregate, would not materially and adversely affect the transactions
contemplated by, or the Depositor’s ability to perform its obligations under,
the Transaction Documents).

(c) No Consent Required. No approval or authorization by, or filing with, any
Governmental Authority is required in connection with the execution, delivery
and performance by the Depositor of any Transaction Document other than (i) UCC
filings, (ii) approvals and authorizations that have previously been obtained
and filings that have previously been made and (iii) approvals, authorizations
or filings which, if not obtained or made, would not have a material adverse
effect on the enforceability or collectibility of the Receivables listed on the
Schedule of Receivables or any other part of the Purchased Assets or would not
materially and adversely affect the ability of the Depositor to perform its
obligations under the Transaction Documents.

(d) Binding Effect. Each Transaction Document to which the Depositor is a party
constitutes the legal, valid and binding obligation of the Depositor enforceable
against the Depositor in accordance with its terms, except as such
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium, receivership, conservatorship or

 

  -3-   Sale Agreement (BAAT 2010-2)



--------------------------------------------------------------------------------

other similar laws affecting the enforcement of creditors’ rights generally and,
if applicable, the rights of creditors of corporations from time to time in
effect or by general principles of equity.

(e) No Proceedings. There are no actions, suits or Proceedings pending or, to
the knowledge of the Depositor, threatened against the Depositor before or by
any Governmental Authority that (i) assert the invalidity or unenforceability of
this Agreement or any of the other Transaction Documents, (ii) seek to prevent
the issuance of the Notes or the consummation of any of the transactions
contemplated by this Agreement or any of the other Transaction Documents,
(iii) seek any determination or ruling that would materially and adversely
affect the performance by the Depositor of its obligations under this Agreement
or any of the other Transaction Documents or (iv) relating to the Depositor that
would materially and adversely affect the federal or Applicable Tax State
income, excise, franchise or similar tax attributes of the Notes.

(f) Lien Filings. The Depositor is not aware of any material judgment, ERISA or
tax lien filings against the Depositor.

SECTION 3.2 Representations and Warranties of the Depositor regarding the
Receivables. The Depositor makes the representations and warranties set forth on
Schedule II with respect to the Receivables listed on the Schedule of
Receivables, on which the Issuer relies in purchasing such Receivables. Such
representations and warranties speak as of the Closing Date, but shall survive
the sale, transfer, contribution, assignment and conveyance of the Receivables
listed on the Schedule of Receivables by the Depositor to the Issuer pursuant to
this Agreement and the pledge of the Receivables by the Issuer to the Indenture
Trustee pursuant to the Indenture. Notwithstanding any statement to the contrary
contained herein or in any other Transaction Document, the Depositor shall not
be required to notify any insurer with respect to any Insurance Policy obtained
by an Obligor.

SECTION 3.3 Repurchase upon Breach. (a) Upon discovery by or notice to the
Issuer or the Depositor of a breach of any of the representations and warranties
described in Section 3.2 with respect to any Receivable listed on the Schedule
of Receivables at the time such representations and warranties were made which
materially and adversely affects the interests of the Noteholders, the party
discovering such breach or receiving such notice shall give prompt written
notice thereof to the other party hereto; provided, that delivery of the Monthly
Servicer Report, which identifies that Receivables are being or have been
repurchased, shall be deemed to constitute prompt notice of such breach;
provided, further, the failure to give such notice shall not affect any
obligation of the Depositor hereunder. If the breach materially and adversely
affects the interests of the Noteholders, then the Depositor shall either
(i) correct or cure such breach or (ii) purchase (or cause to be purchased) such
Receivable from the holder thereof, in either case on or before the last day of
the second Collection Period (or, at the option of the Depositor, the last day
of the first Collection Period) following the date the Depositor became aware of
or was notified of such breach. Any such breach or failure will be deemed to not
have a material and adverse effect if such breach or failure does not affect the
ability of the Issuer (or its assignee) to collect, receive and retain timely
payment in full on such Receivable, including Liquidation Proceeds. Any such
purchase by the Depositor shall be at a price equal to the related Repurchase
Price. In consideration for such repurchase, the Depositor shall make (or shall
cause to be made) a payment to the Issuer equal to the Repurchase Price by
depositing (or causing to be

 

  -4-   Sale Agreement (BAAT 2010-2)



--------------------------------------------------------------------------------

deposited) such amount into the Collection Account on the Business Day prior to
the Payment Date immediately following the date of such repurchase. Upon payment
of such Repurchase Price by the Depositor, the Issuer shall release and shall
execute and deliver such instruments of release, transfer or assignment, in each
case without recourse or representation, as may be reasonably requested by the
Depositor to evidence such release, transfer or assignment or more effectively
vest in the Depositor or its designee any Receivable listed on the Schedule of
Receivables and related Purchased Assets repurchased pursuant to this
Section 3.3. It is understood and agreed that the right to cause the Depositor
to repurchase (or to enforce the obligation of the Second Tier Purchaser under
the Third Purchase Agreement, the First Tier Purchaser under the Second Purchase
Agreement or BANA under the First Purchase Agreement to repurchase) any
Receivable listed on the Schedule of Receivables as described above shall
constitute the sole remedy respecting such breach available to the Issuer.

(b) In addition to the foregoing repurchase obligations, if the interest of the
Issuer in any Receivable listed on the Schedule of Receivables is materially and
adversely affected by a breach by the Second Tier Purchaser of a representation
or warranty relating to such Receivable in the Third Purchase Agreement, a
breach by the First Tier Purchaser of a representation or warranty relating to
such Receivable in the Second Purchase Agreement, or a breach by BANA of a
representation or warranty relating to such Receivable in the First Purchase
Agreement, the Depositor shall repurchase such Receivable from the Issuer but
only if the Second Tier Purchaser, the First Tier Purchaser or BANA, as
applicable, shall in fact repurchase such Receivable. The Depositor shall
promptly remit into the Collection Account the purchase price paid with respect
to such Receivable.

SECTION 3.4 Protection of Title.

(a) The Depositor shall authorize and file such financing statements and cause
to be authorized and filed such continuation and other statements, all in such
manner and in such places as may be required by law fully to preserve, maintain
and protect the interest of the Issuer under this Agreement in the Receivables
listed on the Schedule of Receivables and the other Purchased Assets. The
Depositor shall deliver (or cause to be delivered) to the Issuer file-stamped
copies of, or filing receipts for, any document filed as provided above, as soon
as available following such filing.

(b) The Depositor will notify the Issuer in writing within ten (10) days
following the occurrence of (i) any change in the Depositor’s organizational
structure as a limited liability company, (ii) any change in the Depositor’s
“location” (within the meaning of Section 9-307 of the UCC of all applicable
jurisdictions) and (iii) any change in the Depositor’s name, and shall have
taken all action prior to making such change (or shall have made arrangements to
take such action substantially simultaneously with such change, if it is not
possible to take such action in advance) reasonably necessary or advisable in
the opinion of the Issuer to amend all previously filed financing statements or
continuation statements described in paragraph (a) above. The Depositor will at
all times maintain its “location” within the United States.

(c) The Depositor shall maintain (or shall cause the Servicer to maintain) its
computer systems so that, on and after the conveyance under this Agreement of
the Receivables listed on the Schedule of Receivables on the Closing Date, the
master computer records

 

  -5-   Sale Agreement (BAAT 2010-2)



--------------------------------------------------------------------------------

(including any backup archives, it being understood that any such backup
archives may not reflect such interest until thirty-five (35) days after the
applicable changes are made to such master computer records) that refer to a
Receivable shall indicate clearly the interest of the Issuer (or any subsequent
assignee of the Issuer) in such Receivable and that such Receivable is owned by
such Person.

(d) If at any time the Depositor shall propose to sell, grant a security
interest in or otherwise transfer any interest in motor vehicle receivables to
any prospective purchaser, lender or other transferee, the Depositor shall give
to such prospective purchaser, lender or other transferee computer tapes,
Records or printouts (including any restored from backup archives) that, if they
shall refer in any manner whatsoever to any Receivable listed on the Schedule of
Receivables, shall indicate clearly that such Receivable has been sold and is
owned by the Issuer (or any subsequent assignee of the Issuer).

SECTION 3.5 Other Liens or Interests. Except for the conveyances and grants of
security interests pursuant to this Agreement and the other Transaction
Documents, the Depositor shall not sell, pledge, assign or transfer the
Receivables listed on the Schedule of Receivables or other property transferred
to the Issuer to any other Person, or grant, create, incur, assume or suffer to
exist any Lien (other than Permitted Liens) on any interest therein, and the
Depositor shall defend the right, title and interest of the Issuer in, to and
under such Receivables or other property transferred to the Issuer against all
claims of third parties claiming through or under the Depositor.

SECTION 3.6 Perfection Representations, Warranties and Covenants. The Depositor
hereby makes the perfection representations, warranties and covenants attached
hereto as Schedule III to the Issuer, and the Issuer shall be deemed to have
relied on such representations, warranties and covenants in acquiring the
Purchased Assets.

SECTION 3.7 Deficiency Balance Call Option.

(a) Subject to the provisions of Section 3.7(b), the Depositor may from time to
time require the Issuer to sell all right, title and interest of the Issuer in,
to and under any Deficiency Balance to the Depositor.

(b) The Depositor may exercise its right to purchase a Deficiency Balance on the
last day of any Collection Period (each such date, the “Deficiency Balance
Purchase Date”) by providing to the Issuer a fully completed and duly executed
notice thereof at least five (5) Business Days prior to such Deficiency Balance
Purchase Date provided, that the Depositor has received from a Person who is not
an Affiliate of the Depositor (each such Person, a “Deficiency Balance
Purchaser”) for an amount equal to the Deficiency Balance Purchase Price an
irrevocable commitment from such Deficiency Balance Purchaser to purchase each
such Deficiency Balance from the Depositor simultaneously with the Depositor’s
acquisition of such Deficiency Balance from the Issuer. The Depositor shall pay
to the Issuer the Deficiency Balance Purchase Price in consideration for each
Deficiency Balance sold by the Issuer to the Depositor, with such amount to be
directly deposited via wire transfer in immediately available funds into the
Collection Account. Immediately upon receipt by the Issuer of the Deficiency
Balance Purchase Price for any Deficiency Balance, the Issuer shall, without any
action on its

 

  -6-   Sale Agreement (BAAT 2010-2)



--------------------------------------------------------------------------------

part, be deemed to have sold to the Depositor all right, title and interest of
the Issuer in such Deficiency Balance, in each case without recourse,
representation or warranty. The Depositor covenants and agrees that each sale of
a Deficiency Balance shall be made only to a Deficiency Balance Purchaser at a
price (the “Deficiency Balance Purchase Price”) equal to the fair market value
of such Deficiency Balance in cash in immediately available funds and without
recourse, representation or warranty by or to the Depositor (other than any
representation or warranty regarding the absence of Liens created by the
Depositor, that the Depositor has good title to the Deficiency Balance, or
similar representation or warranty). If the Depositor purchases any Deficiency
Balance, net proceeds of each sale allocable to the related Receivable will
constitute Liquidation Proceeds and the sole right of the Issuer with respect to
any such Receivable will be to receive such Liquidation Proceeds.

ARTICLE IV

MISCELLANEOUS

SECTION 4.1 Transfers Intended as Sale; Security Interest.

(a) Each of the parties hereto expressly intends and agrees that the transfers
contemplated and effected under this Agreement are complete and absolute sales
and transfers rather than pledges or assignments of only a security interest and
shall be given effect as such for all purposes. It is further the intention of
the parties hereto that the Receivables listed on the Schedule of Receivables
and related Purchased Assets shall not be treated as property of the Depositor’s
estate in the event of a bankruptcy or insolvency of the Depositor. The sales
and transfers by the Depositor of the Receivables and related Purchased Assets
hereunder are and shall be without recourse to, or representation or warranty
(express or implied) by, the Depositor, except as otherwise specifically
provided herein. The limited rights of recourse specified herein against the
Depositor are intended to provide a remedy for breach of representations and
warranties relating to the condition of the property sold, rather than to the
collectibility of the Receivables.

(b) Notwithstanding the foregoing, in the event that the Receivables listed on
the Schedule of Receivables and other Purchased Assets are held to be property
of the Depositor, or if for any reason this Agreement is held or deemed to
create indebtedness or a security interest in such Receivables and other
Purchased Assets, then it is intended that:

(i) This Agreement shall be deemed to be a security agreement within the meaning
of Articles 8 and 9 of the New York UCC and the UCC of any other applicable
jurisdiction;

(ii) The conveyance provided for in Section 2.1 shall be deemed to be a grant by
the Depositor of, and the Depositor hereby grants to the Issuer, a security
interest in all of its right (including the power to convey title thereto),
title and interest, whether now owned or hereafter acquired, in and to the
Receivables listed on the Schedule of Receivables and other Purchased Assets, to
secure such indebtedness and the performance of the obligations of the Depositor
hereunder;

 

  -7-   Sale Agreement (BAAT 2010-2)



--------------------------------------------------------------------------------

(iii) The possession by the Issuer or its agent of the Receivables Files related
to the Receivables listed on the Schedule of Receivables and any other property
as constitute instruments, money, negotiable documents or chattel paper shall be
deemed to be “possession by the secured party” or possession by the purchaser or
a person designated by such purchaser, for purposes of perfecting the security
interest pursuant to the New York UCC and the UCC of any other applicable
jurisdiction; and

(iv) Notifications to persons holding such property, and acknowledgments,
receipts or confirmations from persons holding such property, shall be deemed to
be notifications to, or acknowledgments, receipts or confirmations from, bailees
or agents (as applicable) of the Issuer for the purpose of perfecting such
security interest under applicable law.

SECTION 4.2 Notices, Etc. All demands, notices and communications hereunder
shall be in writing and shall be delivered or mailed by registered or certified
first-class United States mail, postage prepaid, hand delivery, prepaid courier
service, or by facsimile, and addressed in each case as specified on Schedule I
hereto or at such other address as shall be designated in a written notice to
the other parties hereto. Any notice required or permitted to be mailed to a
Noteholder shall be given by first class mail, postage prepaid, at the address
of such Noteholder as shown in the Note Register. Delivery shall occur only upon
receipt or reported tender of such communication by an officer of the recipient
entitled to receive such notices located at the address of such recipient for
notices hereunder; provided, however, that any notice to a Noteholder mailed
within the time prescribed in this Agreement shall be conclusively presumed to
have been duly given, whether or not the Noteholder shall receive such notice.

SECTION 4.3 Choice of Law. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK, INCLUDING SECTIONS 5-1401 AND
5-1402 OF THE NEW YORK GENERAL OBLIGATIONS LAW BUT EXCLUDING TO THE MAXIMUM
EXTENT PERMITTED BY LAW ALL OTHER CONFLICT OF LAW PROVISIONS, AND THE
OBLIGATIONS, RIGHTS AND REMEDIES OF THE PARTIES HEREUNDER SHALL BE DETERMINED IN
ACCORDANCE WITH SUCH LAWS.

SECTION 4.4 Headings. The section headings hereof have been inserted for
convenience only and shall not be construed to affect the meaning, construction
or effect of this Agreement.

SECTION 4.5 Counterparts. This Agreement may be executed in any number of
counterparts, each of which so executed shall be deemed to be an original, but
all of such counterparts shall together constitute but one and the same
instrument.

SECTION 4.6 Amendment.

(a) Any term or provision of this Agreement may be amended by the Depositor with
prior written notice to each Rating Agency but without the consent of the
Indenture Trustee, any Noteholder, the Issuer, the Owner Trustee, the First Tier
Purchaser, the Second Tier Purchaser, or any other Person subject to subsection
(d) of this Section 4.6; provided that (i) such

 

  -8-   Sale Agreement (BAAT 2010-2)



--------------------------------------------------------------------------------

amendment shall not, as evidenced by an Officer’s Certificate of the Depositor
or an Opinion of Counsel delivered to the Indenture Trustee, and the Owner
Trustee materially and adversely affect the interests of the Noteholders or
(ii) the Rating Agency Condition shall have been satisfied with respect to such
amendment; provided further, that in the case of any amendment pursuant to this
Section 4.6(a), such amendment shall not, as evidenced by an Opinion of Counsel,
(i) affect the treatment of the Notes as indebtedness for federal income tax
purposes, (ii) be deemed to cause, for federal income tax purposes, a taxable
exchange of the Notes or (iii) cause the Issuer (or any part thereof) to be
treated as an association or publicly traded partnership taxable as a
corporation for federal income tax purposes.

(b) Subject to subsection (d) of this Section 4.6, this Agreement (including
Appendix A) may also be amended from time to time by the Depositor with the
consent of the Holders of the Notes evidencing not less than a majority of the
Outstanding Note Balance for the purpose of adding any provisions to or changing
in any manner or eliminating any of the provisions of this Agreement or of
modifying in any manner the rights of the Noteholders. It will not be necessary
for the consent of Noteholders to approve the particular form of any proposed
amendment or consent, but it will be sufficient if such consent approves the
substance thereof. The manner of obtaining such consents (and any other consents
of Noteholders provided for in this Agreement) and of evidencing the
authorization of the execution thereof by Noteholders will be subject to such
reasonable requirements as the Indenture Trustee may prescribe, including the
establishment of record dates pursuant to the Note Depository Agreement.

(c) Prior to the execution of any such amendment to this Agreement, the
Depositor shall provide written notification of the substance of such amendment
to each Rating Agency; and promptly after the execution of any such amendment or
consent, the Depositor shall furnish a copy of such amendment or consent to each
Rating Agency and the Indenture Trustee.

(d) Prior to the execution of any amendment to this Agreement, the Owner Trustee
and the Indenture Trustee shall be entitled to receive and conclusively rely
upon an Opinion of Counsel stating that the execution of such amendment is
authorized or permitted by this Agreement and that all conditions precedent to
the execution and delivery of such amendment have been satisfied. The Owner
Trustee, and the Indenture Trustee may, but shall not be obligated to, enter
into any such amendment which adversely affects the Owner Trustee’s, or the
Indenture Trustee’s, as applicable, own rights, duties or immunities under this
Agreement. Furthermore, notwithstanding anything to the contrary herein, this
Agreement may not be amended in any way that would materially and adversely
affect the Owner Trustee’s, Indenture Trustee’s, or the Administrator’s rights,
privileges, indemnities, duties or obligations under this Agreement, the
Transaction Documents or otherwise without the prior written consent of such
party.

(e) Notwithstanding any provision of this Section 4.6 to the contrary, the
permitted activities or powers of the Issuer may be significantly changed only
with the approval of Holders of at least a majority of the Notes held by
entities other than the Depositor, its Affiliates and its agents.

SECTION 4.7 Waivers. No failure or delay on the part of the Issuer, the
Depositor or the Indenture Trustee in exercising any power or right hereunder
(to the extent such Person has

 

  -9-   Sale Agreement (BAAT 2010-2)



--------------------------------------------------------------------------------

any power or right hereunder) shall operate as a waiver thereof, nor shall any
single or partial exercise of any such power or right preclude any other or
further exercise thereof or the exercise of any other power or right. No notice
to or demand on the Issuer or the Depositor in either case shall entitle it to
any notice or demand in similar or other circumstances. No waiver or approval by
any party under this Agreement shall, except as may otherwise be stated in such
waiver or approval, be applicable to subsequent transactions. No waiver or
approval under this Agreement shall require any similar or dissimilar waiver or
approval thereafter to be granted hereunder.

SECTION 4.8 Entire Agreement. The Transaction Documents contain a final and
complete integration of all prior expressions by the parties hereto with respect
to the subject matter thereof and shall constitute the entire agreement among
the parties hereto with respect to the subject matter thereof, superseding all
prior oral or written understandings. There are no unwritten agreements among
the parties.

SECTION 4.9 Severability of Provisions. If any one or more of the covenants,
agreements, provisions or terms of this Agreement shall be for any reason
whatsoever held invalid, then such covenants, agreements, provisions or terms
shall be deemed severable from the remaining covenants, agreements, provisions
or terms of this Agreement and shall in no way affect the validity or
enforceability of the other provisions of this Agreement.

SECTION 4.10 Binding Effect. This Agreement shall be binding upon and inure to
the benefit of the parties hereto and their respective successors and permitted
assigns. This Agreement shall create and constitute the continuing obligations
of the parties hereto in accordance with its terms, and shall remain in full
force and effect until such time as the parties hereto shall agree.

SECTION 4.11 Acknowledgment and Agreement. By execution below, the Depositor
expressly acknowledges and consents to sale of the Purchased Assets and the
pledge, assignment and grant of a security interest in the Receivables listed on
the Schedule of Receivables and the other Purchased Assets by the Issuer to the
Indenture Trustee pursuant to the Indenture for the benefit of the Noteholders.
In addition, the Depositor hereby acknowledges and agrees that for so long as
the Notes are outstanding, the Indenture Trustee will have the right to exercise
all powers, privileges and claims of the Issuer under this Agreement.

SECTION 4.12 Cumulative Remedies. The remedies herein provided are cumulative
and not exclusive of any remedies provided by law.

SECTION 4.13 Nonpetition Covenant. Each party hereto agrees that, prior to the
date which is one year and one day after payment in full of all obligations of
each Bankruptcy Remote Party in respect of all securities issued by any
Bankruptcy Remote Party (a) such party hereto shall not authorize any Bankruptcy
Remote Party to commence a voluntary winding-up or other voluntary case or other
Proceeding seeking liquidation, reorganization or other relief with respect to
such Bankruptcy Remote Party or its debts under any bankruptcy, insolvency or
other similar law now or hereafter in effect in any jurisdiction or seeking the
appointment of an administrator, a trustee, receiver, liquidator, custodian or
other similar official with respect to such Bankruptcy Remote Party or any
substantial part of its property or to consent to any such relief or to the
appointment of or taking possession by any such official in an involuntary case
or

 

  -10-   Sale Agreement (BAAT 2010-2)



--------------------------------------------------------------------------------

other Proceeding commenced against such Bankruptcy Remote Party, or to make a
general assignment for the benefit of its creditors generally, any party hereto
or any other creditor of such Bankruptcy Remote Party, and (b) none of the
parties hereto shall commence or join with any other Person in commencing any
Proceeding against such Bankruptcy Remote Party under any bankruptcy,
reorganization, liquidation or insolvency law or statute now or hereafter in
effect in any jurisdiction. This Section shall survive the termination of this
Agreement.

SECTION 4.14 Submission to Jurisdiction; Waiver of Jury Trial. Each of the
parties hereto hereby irrevocably and unconditionally:

(a) submits for itself and its property in any legal action or Proceeding
relating to this Agreement or any documents executed and delivered in connection
herewith, or for recognition and enforcement of any judgment in respect thereof,
to the nonexclusive general jurisdiction of the courts of the State of New York,
the courts of the United States of America for the Southern District of New York
and appellate courts from any thereof;

(b) consents that any such action or Proceeding may be brought in such courts
and waives any objection that it may now or hereafter have to the venue of such
action or Proceeding in any such court or that such action or Proceeding was
brought in an inconvenient court and agrees not to plead or claim the same;

(c) agrees that service of process in any such action or Proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to such Person at its
address determined in accordance with Section 4.2;

(d) agrees that nothing herein shall affect the right to effect service of
process in any other manner permitted by law or shall limit the right to sue in
any other jurisdiction; and

(e) to the extent permitted by applicable law, each party hereto irrevocably
waives all right of trial by jury in any action, Proceeding or counterclaim
based on, or arising out of, under or in connection with this Agreement, any
other Transaction Document, or any matter arising hereunder or thereunder.

SECTION 4.15 Third-Party Beneficiaries. This Agreement shall inure to the
benefit of and be binding upon the parties hereto, the Noteholders and their
respective successors and permitted assigns and the Indenture Trustee shall be
an express third-party beneficiary hereof and may enforce the provisions hereof
as if it were a party hereto. Except as otherwise provided in this Section, no
other Person will have any right hereunder.

SECTION 4.16 Limitation of Liability. Notwithstanding anything contained herein
to the contrary, this Agreement has been executed and delivered by Wilmington
Trust Company, not in its individual capacity but solely as Owner Trustee, and
in no event shall it have any liability for the representations, warranties,
covenants, agreements or other obligations of the Issuer hereunder or under the
Notes or any of the other Transaction Documents or in any of the certificates,
notices or agreements delivered pursuant thereto, as to all of which recourse
shall be had solely to the assets of the Issuer. Under no circumstances shall
the Owner Trustee be personally liable for the payment of any indebtedness or
expense of the Issuer or be liable for the breach or failure of any obligations,
representation, warranty or covenant made or undertaken by

 

  -11-   Sale Agreement (BAAT 2010-2)



--------------------------------------------------------------------------------

the Issuer under the Transaction Documents. For the purposes of this Agreement,
in the performance of its duties or obligations hereunder, the Owner Trustee
shall be subject to, and entitled to the benefits of, the terms and provisions
of Articles VI, VII and VIII of the Trust Agreement.

[Remainder of Page Intentionally Left Blank]

 

  -12-   Sale Agreement (BAAT 2010-2)



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first written above.

 

BANK OF AMERICA AUTO TRUST 2010-2 By:  

WILMINGTON TRUST COMPANY,

not in its individual capacity but solely as Owner Trustee

By:  

 

Name:   Title:  

 

  S-1   Sale Agreement (BAAT 2010-2)



--------------------------------------------------------------------------------

BANK OF AMERICA AUTO RECEIVABLES SECURITIZATION, LLC

By:  

 

Name:   Gina Amalfitano Title:   President and Treasurer

 

  S-2   Sale Agreement (BAAT 2010-2)



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF

ASSIGNMENT PURSUANT TO SALE AGREEMENT

June 24, 2010

For value received, in accordance with the Sale Agreement dated as of June 24,
2010 between Bank of America Auto Trust 2010-2 (the “Issuer”), and Bank of
America Auto Receivables Securitization, LLC, a Delaware limited liability
company (the “Depositor”) (the “Agreement”), on the terms and subject to the
conditions set forth in the Agreement, the Depositor does hereby irrevocably
sell, transfer, contribute, assign and otherwise convey to the Issuer on the
date hereof without recourse (subject to the obligations in the Agreement), all
right, title and interest of the Depositor, whether now owned or hereafter
acquired, in, to and under the following property, which sale shall be effective
as of the Cut-Off Date:

(i) all right, title and interest of the Depositor in, to and under the
Receivables listed on the Schedule of Receivables and all monies received
thereon after the Cut-Off Date;

(ii) the interest of the Depositor in the security interests in the Financed
Vehicles granted by Obligors pursuant to such Receivables and, to the extent
permitted by law, any accessions thereto;

(iii) the interest of the Depositor in any proceeds from claims on any physical
damage, credit life, credit disability, warranties, debt cancellation agreements
or other insurance policies covering Financed Vehicles or Obligors;

(iv) the interest of the Depositor in any proceeds from recourse against Dealers
on Receivables acquired from Dealers;

(v) all right, title and interest of the Depositor in, to and under the Third
Purchase Agreement, Second Purchase Agreement and the First Purchase Agreement,
including the right to cause the Second Tier Purchaser, the First Tier Purchaser
or BANA, as applicable to repurchase Receivables under certain circumstances;

(vi) all of the Depositor’s rights to the Receivable Files; and

(vii) the interest of the Depositor in any proceeds of the property described in
clauses (i) and (ii) above.

The foregoing sale, transfer, contribution, assignment and conveyance made
hereunder does not constitute and is not intended to result in an assumption by
the Issuer of any obligation of the Depositor, the Second Tier Purchaser, the
First Tier Purchaser, BANA, any Originator to the Obligors or any other Person
in connection with the Receivables listed on the Schedule of Receivables or the
other assets and properties conveyed hereunder or any agreement, document or
instrument related thereto. Notwithstanding the other terms of the Agreement,
the Depositor

 

  A-1   Sale Agreement (BAAT 2010-2)



--------------------------------------------------------------------------------

and the Issuer hereby acknowledge that BANA expressly retains all, and has not
transferred hereunder any, of its rights to obtain refunds or claim credits or
deductions relating to state and local sales or use, gross receipts, transaction
privilege, value added, business and occupation and other similar taxes
attributable to accounts charged off by the Issuer or its affiliates,
subsidiaries, assignees or transferees.

This assignment is made pursuant to and upon the representations, warranties and
agreements on the part of the undersigned contained in the Agreement and is
governed by the Agreement.

Capitalized terms used herein and not otherwise defined shall have the meaning
assigned to them in the Agreement.

[Remainder of page intentionally left blank]

 

  A-2   Sale Agreement (BAAT 2010-2)



--------------------------------------------------------------------------------

IN WITNESS HEREOF, the undersigned has caused this assignment to be duly
executed as of the date first above written.

 

BANK OF AMERICA AUTO RECEIVABLES SECURITIZATION, LLC, as Depositor By:  

 

Name: Title:

 

  A-3   Sale Agreement (BAAT 2010-2)



--------------------------------------------------------------------------------

SCHEDULE I

NOTICE ADDRESSES

If to the Issuer:

Bank of America Auto Trust 2010-2

c/o Wilmington Trust Company

Rodney Square North

1100 North Market Street

Wilmington, DE 19890-0001

Facsimile: (302) 636-4140

Attention: Corporate Trust Department

with copies to the Depositor and the Indenture Trustee

If to the Depositor:

Bank of America Auto Receivables Securitization, LLC

Bank of America Corporate Center

100 N. Tryon St.

Charlotte, NC 28255

Mail Code: NC1-007-06-82

Facsimile: (980) 386-9936

If to BAASC

BA Auto Securitization Corp.

214 N. Tryon Street

Charlotte, NC 28202

Facsimile: (980) 386-9936

If to BASHC:

Banc of America Securitization Holding Corporation

214 N. Tryon Street

Charlotte, NC 28202

Facsimile: (980) 386-9936

If to BANA:

Bank of America, N.A.

Bank of America Corporate Center

100 N. Tryon St.

Charlotte, NC 28255

Mail Code: NC1-007-06-82

 

  I-1   Sale Agreement (BAAT 2010-2)



--------------------------------------------------------------------------------

Facsimile: (980) 386-9936

If to the Servicer:

Bank of America, National Association

Bank of America Office Park

9000 Southside Blvd., Building 100

Jacksonville, FL 32256-0793

If to the Indenture Trustee:

U.S. Bank National Association

U.S. Bank Corporate Trust Services

209 S. LaSalle Street

Suite 300

Chicago, Illinois 60604

Facsimile: (312) 325-8905

Attention: BAAT 2010-2

If to the Owner Trustee:

Wilmington Trust Company

Rodney Square North

1100 North Market Street

Wilmington, Delaware 19890-0001

Facsimile: (302) 636-4140

Attention: Corporate Trust Department

If to Moody’s:

Moody’s Investors Service, Inc.

7 World Trade Center at 250 Greenwich Street

New York, NY 10007

Facsimile: (212) 298-7139

Attention: ABS Monitoring Department

If to S&P:

Standard & Poor’s Ratings Services

55 Water Street

New York, New York 10041

Facsimile: (212) 438-2660

Attention: Asset Backed Surveillance Group

If to Fitch:

Fitch, Inc.

One State Street Plaza

 

  I-2   Sale Agreement (BAAT 2010-2)



--------------------------------------------------------------------------------

New York, NY 10004

Attention: Asset Backed Surveillance

 

  I-3   Sale Agreement (BAAT 2010-2)



--------------------------------------------------------------------------------

SCHEDULE II

ELIGIBILITY REPRESENTATIONS

In accordance with Section 3.2 of this Agreement, the Depositor makes the
representations and warranties set forth on this Schedule II with respect to the
Receivables listed on the Schedule of Receivables.

(i) Characteristics of Receivables. Each Receivable as of the Cut-Off Date:

(A) is secured by a Financed Vehicle and was originated in the United States by
(1) a Dealer located in the United States for the retail sale of a Financed
Vehicle in the ordinary course of such Dealer’s business, was fully and properly
executed or electronically authenticated (as defined in the UCC) by the parties
thereto, was purchased by BANA from such Dealer under an existing agreement
between Dealer and BANA was validly assigned by such Dealer to BANA in
accordance with its terms or (2) by BANA in the ordinary course of BANA’s
business and was fully and properly executed or electronically authenticated (as
defined in the UCC) by the parties thereto;

(B) is a Simple Interest Receivable;

(C) provides for level scheduled monthly payments (provided that the payment in
the first month and the final month of the life of the Receivable may be
different by no more than three times the amount of the level payment) that
shall amortize the Amount Financed of such Receivable at its origination by
maturity and shall yield interest at the APR;

(D) is payable in U.S. dollars by an Obligor that is domiciled in the United
States with a mailing address in the United States;

(E) contains customary and enforceable provisions such as to render the rights
and remedies of the holder thereof adequate for realization against the
collateral of the benefits of the security;

(F) as of the Cut-Off Date, was not a Receivable that was a Delinquent
Receivable for more than 29 days, a Defaulted Receivable or secured by a
Financed Vehicle that has been repossessed and the related Obligor, to the
Depositor’s knowledge as of the Cut-Off Date, has not filed or had filed against
it, any petition for relief under any state or federal bankruptcy, insolvency,
receivership or similar law;

(G) has an original term to maturity of not less than 18 months and not greater
than 84 months and, as of the applicable Cut-Off Date, a remaining term of not
less than 6 months and not greater than 72 months;

(H) the Amount Financed as of the Cut-Off Date of greater than or equal to
$1,027.14 and less than or equal to $95,062.77;

(I) has a maturity date on or prior to May 19, 2016;

 

  II-1   Sale Agreement (BAAT 2010-2)



--------------------------------------------------------------------------------

(J) has an APR of not less than 2.79% and not more than 18.69%;

(K) the related Obligor had a FICO score of not less than 620 at the time of the
origination of such Receivable; and

(L) as of the Cut-Off Date, the related Obligor does not have a mailing address
in the City of New York.

(ii) Creation, Perfection and Priority of Security Interests.

(A) While it is the intention of the Depositor and the Issuer that the transfer
and assignment contemplated by this Agreement shall constitute a sale of the
related Purchased Assets from the Depositor to the Issuer, this Agreement
creates a valid and continuing security interest (as defined in the applicable
UCC) in each Receivable and the related Purchased Assets in favor of the Issuer,
which security interest is prior to all other Liens, and is enforceable as such
against creditors of and purchasers from the Depositor.

(B) The Receivables constitute either “tangible chattel paper” or “electronic
chattel paper”, each within the meaning of the applicable UCC.

(iii) Schedule of Receivables. The information set forth in the Schedule of
Receivables is true and correct in all material respects, and no selection
procedures believed to be adverse to Issuer or its assignees were utilized in
selecting such Receivables.

(iv) Compliance With Law. All requirements of applicable federal, state and
local laws, and regulations thereunder, including usury laws, the Federal
Truth-in-Lending Act, the Equal Credit Opportunity Act, the Fair Credit Billing
Act, the Fair Credit Reporting Act, the Fair Debt Collection Practices Act, the
Federal Trade Commission Act, the Magnuson-Moss Warranty Act, the Federal
Reserve Board’s Regulations “B” and “Z”, the Servicemembers Civil Relief Act of
2003, the Texas Consumer Credit Code, and state adaptations of the National
Consumer Act and of the Uniform Consumer Credit Code and other consumer credit
laws and equal credit opportunity and disclosure laws, in respect of any of the
Receivables and other Purchased Assets, have been complied with in all material
respects, and each Receivable and the sale of the related Financed Vehicle
evidenced thereby complied at the time it was originated or made and now
complies in all material respects with all legal requirements of the
jurisdiction in which it was originated or made.

(v) Binding Obligation. Each Receivable represents the genuine, legal, valid and
binding payment obligation in writing of the Obligor thereon, enforceable by the
holder thereof in accordance with its terms, except as enforceability may be
limited by bankruptcy, insolvency, reorganization or similar laws affecting the
enforcement of creditors’ rights in general and by equity, regardless of whether
such enforceability is considered in a proceeding in equity or at law.

(vi) Security Interest in Financed Vehicle. The Depositor has a validly
perfected first priority security interest in each Receivable, and immediately
prior to the sale, transfer, contribution, assignment and conveyance thereof
pursuant hereto, each Receivable was secured

 

  II-2   Sale Agreement (BAAT 2010-2)



--------------------------------------------------------------------------------

by a validly perfected first priority security interest in the Financed Vehicle
in favor of the Originator as secured party or all necessary and appropriate
action had been commenced that would result in the valid perfection of a first
priority security interest in the Financed Vehicle in favor of the Originator as
secured party.

(vii) Receivables In Force. As of the Cut-Off Date, no such Receivable has been
satisfied, subordinated or rescinded, and the Financed Vehicle securing each
such Receivable has not been released from the lien of the related Receivable in
whole or in part.

(viii) No Waiver. As of the Cut-Off Date, no provision of a Receivable has been,
or will be, waived, extended, deferred, amended, adjusted, altered or modified
in any respect except for waivers, extensions, deferrals, amendments,
adjustments, alterations or modifications that are consistent with the Customary
Servicing Practices.

(ix) No Defenses. No right of rescission, setoff, counterclaim or defense has
been asserted or threatened with respect to any such Receivable.

(x) No Liens. To the best of Depositor’s knowledge: (1) there are no liens or
claims that have been filed for work, labor or materials affecting any Financed
Vehicle securing any such Receivable that are or may be liens prior to, or equal
or coordinate with, the security interest in the Financed Vehicle granted by
such Receivable; (2) no contribution failure has occurred with respect to any
Pension Plan which is sufficient to give rise to a lien under Section 303(k) of
ERISA with respect to any such Receivable; and (3) no tax lien has been filed
and no claim related thereto is being asserted with respect to any such
Receivable.

(xi) Insurance. Each Obligor under such Receivables is required to maintain a
physical damage insurance policy of the type that BANA or its Affiliates
requires in accordance with their customary underwriting standards for the
purchase or origination of automotive receivables.

(xii) Good Title. No such Receivable or the related Purchased Assets, as
applicable, has been sold, transferred, assigned or pledged by Depositor to any
Person other than Issuer; immediately prior to the conveyance of such
Receivables and the related Purchased Assets pursuant to this Agreement,
Depositor had good and marketable title thereto, free of any Lien; and, upon
execution and delivery of this Agreement, Issuer shall have all of the right,
title and interest of Depositor to such Receivables, the unpaid indebtedness
evidenced thereby and the collateral security therefor, free of any Lien.

(xiii) Lawful Assignment. No such Receivable was originated in, or is subject to
the laws of, any jurisdiction the laws of which would make unlawful, void or
voidable the sale, transfer, contribution, assignment and conveyance of such
Receivable under this Agreement.

(xiv) All Filings Made. All filings (including UCC filings) necessary in any
jurisdiction to give Issuer a first priority perfected ownership interest in the
Receivables shall have been made.

(xv) One Original. With respect to each Receivable originated by a Dealer and
purchased by BANA from such Dealer, there is only one executed original,
electronically

 

  II-3   Sale Agreement (BAAT 2010-2)



--------------------------------------------------------------------------------

authenticated original or authoritative copy of such Receivable. With respect to
each Receivable originated by BANA, if an executed original, electronically
authenticated original or authoritative copy of such Receivable exists, then
such executed original, electronically authenticated original or authoritative
copy of such Receivable is in the possession of BANA, as Custodian (or through a
sub-contractor or subservicer as permitted by the Servicing Agreement).

(xvi) Electronic Chattel Paper. As of the Cut-Off Date, such Receivable did not
cause the aggregate Amount Financed of all Receivables that constitute
“electronic chattel paper” (as defined in the UCC) to exceed 4.00% of the
Initial Pool Balance.

(xvii) Prepayments. Each Receivable requires the Obligor thereunder to pay, upon
any prepayment of such Receivable, an amount that is not less than the Amount
Financed of such Receivable plus interest accrued at the applicable Annual
Percentage Rate to the date of the prepayment.

(xviii) No Government Obligor. The Obligor on each Receivable is not the United
States or any state thereof or any local government, or any agency, department,
political subdivision or instrumentality of the United States or any state
thereof or any local government.

(xix) No Undocumented Extensions or Modifications. No extension or modification
has been made with respect to any Receivable other than as evidenced in the
Receivable File relating thereto.

(xx) No Fraud or Misrepresentation. Each Receivable was originated by the
applicable Originator and was sold by the Depositor to the Issuer without any
fraud or misrepresentation on the part of the applicable Originator or the
Depositor.

(xxi) Force-Placed Insurance. No Receivable is subject to a force-placed
Insurance Policy on the related Financed Vehicle.

(xxii) No Documents or Instruments. No such Receivable or constituent part
thereof, constitutes a “negotiable instrument” or “negotiable document of title”
(as such terms are used in the UCC).

 

  II-4   Sale Agreement (BAAT 2010-2)



--------------------------------------------------------------------------------

SCHEDULE III

PERFECTION REPRESENTATIONS, WARRANTIES AND COVENANTS

In addition to the representations, warranties and covenants contained in this
Agreement, the Depositor hereby represents, warrants, and covenants to the
Issuer as follows on the Closing Date:

General

1. This Agreement creates a valid and continuing security interest (as defined
in the applicable UCC) in the Receivables and the other Purchased Assets in
favor of the Issuer, which security interest is prior to all other Liens, and is
enforceable as such as against creditors of and purchasers from the Depositor.

2. The Receivables constitute “chattel paper” (including “electronic chattel
paper” or “tangible chattel paper”), “accounts,” “instruments” or “general
intangibles,” within the meaning of the applicable UCC.

3. Each Receivable is secured by a first priority validly perfected security
interest in the related Financed Vehicle in favor of the Originator, as secured
party, or all necessary actions with respect to such Receivable have been taken
or will be taken to perfect a first priority security interest in the related
Financed Vehicle in favor of the Originator, as secured party.

Creation

4. Immediately prior to the sale, transfer, contribution, assignment and
conveyance of the Receivables by the Depositor to the Issuer, the Depositor
owned and had good and marketable title to such Receivables free and clear of
any Lien and immediately after the sale, transfer, contribution, assignment and
conveyance of such Receivable to the Issuer, the Issuer will have good and
marketable title to such Receivable free and clear of any Lien.

5. The Depositor has received all consents and approvals to the sale of the
Receivables hereunder to the Issuer required by the terms of the Receivables
that constitute instruments.

Perfection

6. The Depositor has caused or will have caused, within ten days after the
effective date of this Agreement, the filing of all appropriate financing
statements in the proper filing office in the appropriate jurisdictions under
applicable law in order to perfect the security interest in the Receivables
granted to the Issuer hereunder; and the Custodian, has in its possession the
original copies of such instruments or tangible chattel paper that constitute or
evidence the Receivables, and all financing statements referred to in this
paragraph contain a statement that: “A purchase of or security interest in any
collateral described in this financing statement will violate the rights of the
Secured Party/Purchaser”.

 

  III-1   Sale Agreement (BAAT 2010-2)



--------------------------------------------------------------------------------

7. With respect to Receivables that constitute an instrument or tangible chattel
paper, either:

 

  (i) All original executed copies of each such instrument or tangible chattel
paper have been delivered to the Indenture Trustee; or

 

  (ii) Such instruments or tangible chattel paper are in the possession of the
Custodian and the Indenture Trustee has received a written acknowledgment from
the Custodian that such Person (in its capacity as custodian) is holding such
instruments or tangible chattel paper solely on behalf and for the benefit of
the Indenture Trustee, as pledgee of the Issuer; or

 

  (iii) The Custodian received possession of such instruments or tangible
chattel paper after the Indenture Trustee received a written acknowledgment from
the Custodian that such Person is acting solely as agent of the Indenture
Trustee, as pledgee of the Issuer.

Priority

8. The Depositor has not authorized the filing of, and is not aware of, any
financing statements against the Depositor that include a description of
collateral covering the Receivables other than any financing statement
(i) relating to the conveyance of First Tier Purchased Assets by BANA to the
First Tier Purchaser under the First Purchase Agreement, (ii) relating to the
conveyance of Second Tier Purchased Assets by the First Tier Purchaser to the
Second Tier Purchaser under the Second Purchase Agreement, (iii) relating to the
conveyance of Third Tier Purchased Assets by the Second Tier Purchaser to the
Depositor under the Third Purchase Agreement, (iv) relating to the conveyance of
Receivables by the Depositor to the Issuer under this Agreement, (v) relating to
the security interest granted by the Issuer to the Indenture Trustee under the
Indenture or (vi) that has been terminated.

9. The Depositor is not aware of any material judgment, ERISA or tax lien
filings against the Depositor.

10. Neither the Depositor nor a custodian or vaulting agent thereof holding any
Receivable that is electronic chattel paper has communicated an “authoritative
copy” (as such term is used in Section 9-105 of the UCC) of any loan agreement
that constitutes or evidences such Receivable to any Person other than the
Servicer.

11. None of the instruments, tangible chattel paper or electronic chattel paper
that constitute or evidence the Receivables has any marks or notations
indicating that they have been pledged, assigned or otherwise conveyed to any
Person other than the Depositor, the Issuer or the Indenture Trustee.

Survival of Perfection Representations

12. Notwithstanding any other provision of this Agreement or any other
Transaction Document, the perfection representations, warranties and covenants
contained in this Schedule

 

  III-2   Sale Agreement (BAAT 2010-2)



--------------------------------------------------------------------------------

III shall be continuing, and remain in full force and effect until such time as
all obligations under the Transaction Documents and the Notes have been finally
and fully paid and performed.

No Waiver

13. The parties to this Agreement shall provide the Rating Agencies with prompt
written notice of any material breach of the perfection representations,
warranties and covenants contained in this Schedule III, and shall not, without
satisfying the Rating Agency Condition, waive a breach of any of such perfection
representations, warranties or covenants.

 

  III-3   Sale Agreement (BAAT 2010-2)



--------------------------------------------------------------------------------

APPENDIX A

DEFINITIONS

The following terms have the meanings set forth, or referred to, below:

“Account Control Agreement” means the Account Control Agreement, dated as of the
Closing Date, among the Issuer, the Servicer and the Indenture Trustee, as the
same may be amended and supplemented from time to time.

“Accrued Note Interest” shall mean, with respect to any Payment Date, the sum of
the Noteholders’ Monthly Accrued Interest for such Payment Date and the
Noteholders’ Interest Carryover Shortfall for such Payment Date.

“Act” has the meaning set forth in Section 11.3(a) of the Indenture.

“Administration Agreement” means the Administration Agreement, dated as of the
Closing Date, among the Administrator, the Issuer and the Indenture Trustee, as
the same may be amended and supplemented from time to time.

“Administrator” means BANA, or any successor Administrator under the
Administration Agreement.

“Administrator Replacement Event” has the meaning set forth in Section 8(c) of
the Administration Agreement.

“Affiliate” means, with respect to any specified Person, any other Person
controlling or controlled by or under common control with such specified Person.
For the purposes of this definition, “control” when used with respect to any
specified Person means the power to direct the management and policies of such
Person, directly or indirectly, whether through the ownership of voting
securities, by contract or otherwise; and the terms “controlling” and
“controlled” will have meanings correlative to the foregoing.

“Aggregate Monthly Net Loss” means, with respect to any Payment Date and the
related Collection Period, an amount (which may be a positive or negative
number) equal to (a) the aggregate Amount Financed immediately prior to becoming
a Defaulted Receivable of each Receivable newly designated as a Defaulted
Receivable during such Collection Period minus (b) all Liquidation Proceeds
collected during that Collection Period with respect to all Defaulted
Receivables.

“Amount Financed” means, with respect to a Receivable and as of any date, the
Original Amount Financed, less:

(i) payments received from or on behalf of the related Obligor prior to such
date allocable to principal;

 

    Definitions (BAAT 2010-2)



--------------------------------------------------------------------------------

(ii) any refunded portion of extended warranty protection plans costs, physical
damage, credit life or disability, warranties, debt cancellation and other
insurance premiums included in the Original Amount Financed and allocable to
principal;

(iii) any Repurchase Price to the extent allocable to principal; and

(iv) any Liquidation Proceeds received on or prior to the last day of the
Collection Period immediately preceding the Determination Date allocable to
principal with respect to such Receivable.

“Annual Percentage Rate” or “APR” of a Receivable means the annual rate of
finance charges stated in such Receivable.

“Applicable Tax State” means, as of any date, each State as to which any of the
following is then applicable: (a) a State in which the Owner Trustee maintains
its Corporate Trust Office, (b) a State in which the Owner Trustee maintains its
principal executive offices and (c) the State of North Carolina.

“Authenticating Agent” means any Person authorized by the Indenture Trustee to
act on its behalf to authenticate and deliver the Notes.

“Authorized Newspaper” means a newspaper of general circulation in the City of
New York, printed in the English language and customarily published on each
Business Day, whether or not published on Saturdays, Sundays and holidays.

“Authorized Officer” means (a) with respect to the Issuer, (i) any officer of
the Owner Trustee who is authorized to act for the Owner Trustee in matters
relating to the Issuer and who is identified on the list of Authorized Officers
delivered by the Owner Trustee to the Indenture Trustee on the Closing Date,
(ii) any officer of the Depositor who is authorized to act for the Depositor in
matters relating to the Issuer in accordance with Section 6.7(f) of the Trust
Agreement and who is identified on the list of Authorized Officers delivered by
the Depositor to the Owner Trustee and the Indenture Trustee on the Closing Date
(as such list may be modified or supplemented from time to time thereafter) or
(iii) so long as the Administration Agreement is in effect, any officer of the
Administrator who is authorized to act for the Administrator in matters relating
to the Issuer pursuant to the Administration Agreement and who is identified on
the list of Authorized Officers delivered by the Administrator to the Owner
Trustee and the Indenture Trustee on the Closing Date (as such list may be
modified or supplemented from time to time thereafter) and (b) with respect to
each of the Owner Trustee, the Indenture Trustee, the Administrator and the
Servicer, any officer of such Person, who is authorized to act for such Person,
in matters relating to such Person and who is identified on the list of
Authorized Officers delivered by such Person on the Closing Date (as such list
may be modified or supplemented from time to time thereafter).

“Available Collections” means, for any Payment Date and the related Collection
Period, an amount equal to the sum of the following amounts: (i) all Collections
received by the Servicer during such Collection Period, (ii) the sum of the
Repurchase Prices deposited into the Collection Account during the related
Collection Period with respect to each Receivable that is to become a
Repurchased Receivable for such Payment Date, (iii) the Reserve Account Excess

 

  2   Definitions (BAAT 2010-2)



--------------------------------------------------------------------------------

Amount for such Payment Date, and (iv) any investment income (net of losses and
investment expenses) accrued during such Collection Period (other than interest
and investment income earned from one Business Day prior to such Payment Date)
from the investment of funds in the Collection Account.

“Available Collections Shortfall Amount” means, as of any Payment Date, the
amount by which the amounts required to be paid pursuant to clauses first
through third of Section 8.4(a) of the Indenture exceeds the Available
Collections for such Payment Date (computed without giving effect to the Reserve
Account Excess Amount).

“BAASC” means BA Auto Securitization Corporation, a Delaware corporation, and
its successors and assigns.

“BAC” means Bank of America Corporation, a Delaware corporation, and its
successors and assigns.

“BANA” means Bank of America, National Association, a national banking
association, and its successors and assigns.

“Bankruptcy Code” means the United States Bankruptcy Code, 11 U.S.C. 101 et
seq., as amended.

“Bankruptcy Event” means, with respect to any Person, (i) the filing of a decree
or order for relief by a court having jurisdiction in the premises in respect of
such Person in an involuntary case under any applicable federal or state
bankruptcy, insolvency or other similar law now or hereafter in effect, or
appointing a receiver, liquidator, assignee, custodian, trustee, sequestrator or
similar official of such Person, or ordering the winding-up or liquidation of
such Person’s affairs, and such decree or order shall remain unstayed and in
effect for a period of 60 consecutive days or (ii) the commencement by such
Person of a voluntary case under any applicable federal or state bankruptcy,
insolvency or other similar law now or hereafter in effect, or the consent by
such Person to the entry of an order for relief in an involuntary case under any
such law, or the consent by such Person to the appointment or taking possession
by a receiver, liquidator, assignee, custodian, trustee, sequestrator or similar
official of such Person, or the making by such Person of any general assignment
for the benefit of creditors, or the failure by such Person generally to pay its
debts as such debts become due, or the taking of action by such Person in
furtherance of any of the foregoing.

“Bankruptcy Remote Party” means each of the Depositor, the Issuer, any other
trust created by the Depositor or any limited liability company or corporation
wholly-owned by the Depositor.

“BASHC” means Banc of America Securitization Holding Corporation, a Delaware
corporation, and its successors and assigns.

“Benefit Plan” means (i) any “employee benefit plan” (as defined in Section 3(3)
of ERISA) that is subject to Title I of ERISA, (ii) a “plan” described in
Section 4975 of the Code , which is subject to Section 4975 of the Code or
(iii) any entity deemed to hold the assets of any

 

  3   Definitions (BAAT 2010-2)



--------------------------------------------------------------------------------

of the foregoing by reason of an employee benefit plan’s or other plan’s
investment in such entity.

“Book-Entry Notes” means a beneficial interest in the Notes, ownership and
transfers of which shall be made through book entries by a Clearing Agency as
described in Section 2.10 of the Indenture.

“Business Day” means any day other than a Saturday, a Sunday or a day on which
banking institutions or trust companies in the states of Delaware, New York,
Minnesota or Illinois, or in the state in which the Corporate Trust Office of
the Indenture Trustee is located, are authorized or obligated by law, executive
order or government decree to be closed.

“Certificate” means a certificate substantially in the form of Exhibit A to the
Trust Agreement evidencing an undivided beneficial interest in the Issuer. For
the avoidance of doubt, the references in the Transaction Documents to a
“Certificate” or a “Certificateholder”, unless the context otherwise requires,
shall be deemed to be references to “Certificates” or “Certificateholders” if
more than one Certificate has been issued.

“Certificate of Title” means, with respect to any Financed Vehicle, the
certificate of title or other documentary evidence of ownership of such Financed
Vehicle as issued by the department, agency or official of the jurisdiction
(whether in paper or electronic form) in which such Financed Vehicle is titled
responsible for accepting applications for, and maintaining records regarding,
certificates of title and liens thereon.

“Certificateholder” means any Holder of a Certificate.

“Class” means a group of Notes whose form is identical except for variation in
denomination, principal amount or owner, and references to “each Class” thus
mean each of the Class A-1 Notes, the Class A-2 Notes, the Class A-3 Notes and
the Class A-4 Notes.

“Class A-1 Final Scheduled Payment Date” shall mean the Payment Date occurring
in July 2011.

“Class A-1 Interest Rate” means 0.61940% per annum (computed on the basis of the
actual number of days elapsed during the applicable Interest Period, but
assuming a 360-day year).

“Class A-1 Note Balance” means, at any time, the Initial Class A-1 Note Balance
reduced by all payments of principal made prior to such time on the Class A-1
Notes.

“Class A-1 Noteholder” means the Person in whose name a Class A-1 Note is
registered on the Note Register.

“Class A-1 Notes” means the Class of Auto Loan Asset Backed Notes designated as
Class A-1 Notes, issued in accordance with the Indenture.

“Class A-2 Final Scheduled Payment Date” means the Payment Date occurring in
October 2012.

 

  4   Definitions (BAAT 2010-2)



--------------------------------------------------------------------------------

“Class A-2 Interest Rate” means 0.91% per annum (computed on the basis of a
360-day year of twelve 30-day months).

“Class A-2 Note Balance” means, at any time, the Initial Class A-2 Note Balance
reduced by all payments of principal made prior to such time on the Class A-2
Notes.

“Class A-2 Noteholder” means the Person in whose name a Class A-2 Note is
registered on the Note Register.

“Class A-2 Notes” means the Class of Auto Loan Asset Backed Notes designated as
Class A-2 Notes, issued in accordance with the Indenture.

“Class A-3 Final Scheduled Payment Date” means the Payment Date occurring in
July 2014.

“Class A-3 Interest Rate” means1.31% per annum (computed on the basis of a
360-day year of twelve 30-day months).

“Class A-3 Note Balance” means, at any time, the Initial Class A-3 Note Balance
reduced by all payments of principal made prior to such time on the Class A-3
Notes.

“Class A-3 Noteholder” means the Person in whose name a Class A-3 Note is
registered on the Note Register.

“Class A-3 Notes” means the Class of Auto Loan Asset Backed Notes designated as
Class A-3 Notes, issued in accordance with the Indenture.

“Class A-4 Final Scheduled Payment Date” means the Payment Date occurring in
June 2017.

“Class A-4 Interest Rate” means 1.94% per annum (computed on the basis of a
360-day year of twelve 30-day months).

“Class A-4 Note Balance” means, at any time, the Initial Class A-4 Note Balance
reduced by all payments of principal made prior to such time on the Class A-4
Notes.

“Class A-4 Noteholder” means the Person in whose name a Class A-4 Note is
registered on the Note Register.

“Class A-4 Notes” means the Class of Auto Loan Asset Backed Notes designated as
Class A-4 Notes, issued in accordance with the Indenture.

“Clearing Agency” means an organization registered as a “clearing agency”
pursuant to Section 17A of the Exchange Act and shall initially be DTC.

“Clearing Agency Participant” means a broker, dealer, bank or other financial
institution or other Person for which from time to time a Clearing Agency
effects book-entry transfers and pledges of securities deposited with the
Clearing Agency.

 

  5   Definitions (BAAT 2010-2)



--------------------------------------------------------------------------------

“Clearstream” means Clearstream Banking, société anonyme, a corporation
organized under the laws of the Grand Duchy of Luxembourg.

“Closing Date” means June 24, 2010.

“Code” means the Internal Revenue Code of 1986, as amended, modified or
supplemented from time to time, and any successor law thereto, and the
regulations promulgated and the rulings issued thereunder.

“Collateral” has the meaning set forth in the Granting Clause of the Indenture.

“Collection Account” means the segregated trust account established and
maintained pursuant to Section 8.2(a)(i) of the Indenture.

“Collection Period” means the period commencing on the first day of each
calendar month and ending on the last day of such calendar month (or, in the
case of the initial Collection Period, the period commencing at the close of
business on the Cut-Off Date and ending on June 30, 2010. As used herein and
unless otherwise noted, the “related” Collection Period with respect to a
Payment Date shall be deemed to be the Collection Period which immediately
precedes such Payment Date.

“Collections” means all amounts collected by the Servicer (from whatever source)
on or with respect to the Receivables; provided, however, that the term
“Collections” in no event will include (1) any amounts in respect of any
Repurchased Receivable the Repurchase Price of which has been included in the
Available Collections, (2) any Supplemental Servicing Fees or (3) any rebates or
refunds of premium with respect to the cancellation or termination of any
insurance policy, extended warranty or service contract required by contract or
law to be refunded to the Obligor (but only to the extent such amounts are
actually received by the Servicer).

“Commission” means the U.S. Securities and Exchange Commission.

“Corporate Trust Office” means:

(a) as used with respect to the Indenture Trustee, the office of the Indenture
Trustee at which at any particular time its corporate trust business shall be
administered which office at date of the execution of the Indenture is located
at 209 South LaSalle Street, Suite 300, Chicago, Illinois 60604 (telecopier no.
(312) 325-8905), Attention: BA Auto Trust 2010-2, or at such other address as
the Indenture Trustee may designate from time to time by notice to the
Noteholders, the Servicer, and the Issuer, or the principal corporate trust
office of any successor Indenture Trustee (the address of which the successor
Indenture Trustee will notify the Noteholders, the Servicer and the Owner
Trustee); and

(b) as used with respect to Owner Trustee, the corporate trust office of the
Owner Trustee located at 1100 North Market Street, Rodney Square North,
Wilmington, Delaware 19890-0001 (telecopier no. (302) 636-4140), Attention:
Corporate Trust Administrator, or at such other address as the Owner Trustee may
designate by notice to the Certificateholder and the

 

  6   Definitions (BAAT 2010-2)



--------------------------------------------------------------------------------

Depositor, or the principal corporate trust office of any successor Owner
Trustee (the address of which the successor Owner Trustee will notify the
Certificateholder and the Depositor).

“Cumulative Net Losses” means, as of any Payment Date, a fraction (expressed as
a percentage), the numerator of which is the Aggregate Monthly Net Losses
experienced on all Defaulted Receivables from the Cut-Off Date through the last
day of the related Collection Period and the denominator of which is the Initial
Pool Balance.

“Custodian” means BANA, initially, and any replacement Custodian appointed
pursuant to the Servicing Agreement.

“Customary Servicing Practices” means the customary servicing practices of the
Servicer with respect to all comparable motor vehicle receivables that the
Servicer services for itself or others, as such customary servicing practices
may be changed from time to time.

“Cut-Off Date” means after the close of business on May 31, 2010.

“Dealer” means the seller of automobiles or light trucks that originated one or
more of the Receivables and assigned the respective Receivables, directly or
indirectly, to BANA under an existing agreement between such seller and BANA.

“Default” means any occurrence that is, or with notice or lapse of time or both
would become, an Event of Default.

“Defaulted Receivable” means a Receivable (other than a Repurchased Receivable),
which the Servicer has charged-off in accordance with its Customary Servicing
Practices.

“Deficiency Balance” means any Defaulted Receivable regarding which the related
Amount Financed after receipt of any Liquidation Proceeds (other than any
Liquidation Proceeds related to the sale of a Deficiency Balance) with respect
thereto is greater than zero.

“Deficiency Balance Purchase Date” has the meaning set forth in Section 3.7(b)
of the Sale Agreement.

“Deficiency Balance Purchase Price” has the meaning set forth in Section 3.7(b)
of the Sale Agreement.

“Deficiency Balance Purchaser” has the meaning set forth in Section 3.7(b) of
the Sale Agreement.

“Definitive Note” means a definitive fully registered Note issued pursuant to
Section 2.12 of the Indenture.

“Delinquent Receivable” means a Receivable for which the related Obligor has
either (i) paid less than 90% of any scheduled monthly payment or (ii) paid at
least 90%, but less than 100% of any two or more scheduled monthly payments.

 

  7   Definitions (BAAT 2010-2)



--------------------------------------------------------------------------------

“Depositor” means Bank of America Auto Receivables Securitization, LLC, a
Delaware limited liability company, and its successors and assigns.

“Depositor LLC Agreement” means the Limited Liability Company Agreement, dated
as of September 9, 2008, between the Depositor and the BAASC, as the same may be
amended and supplemented from time to time.

“Determination Date” means the 5th calendar day of each month, or if such day is
not a Business Day, the preceding Business Day.

“Dollar” and “$” mean lawful currency of the United States of America.

“DTC” means The Depository Trust Company, and its successors.

“Eligible Account” means either (a) a segregated account with an Eligible
Institution or (b) a segregated trust account with the corporate trust
department of a depository institution organized under the laws of the United
States of America or any one of the states thereof or the District of Columbia,
or any domestic branch of a foreign bank. This depository institution must have
corporate trust powers and act as trustee for funds deposited in the account and
the securities of that depository institution must have a credit rating from
each Rating Agency providing a rating on the Notes in one of its generic rating
categories which signifies investment grade. For avoidance of doubt, the
institution or entity holding such Eligible Account has the discretion to invest
any funds awaiting investment or distribution in such Eligible Account, in
accordance with the Transaction Documents.

“Eligible Institution” means a depository institution or trust company (which
may be the Owner Trustee, the Indenture Trustee or any of their respective
Affiliates) organized under the laws of the United States or any one of the
states thereof or the District of Columbia (or any domestic branch of a foreign
bank) so long as that depositing institution (a) has both (i) a long-term senior
unsecured debt rating that is acceptable to each Rating Agency, and (ii) a
short-term unsecured debt rating or certificate of deposit rating that is
acceptable to each Rating Agency, and (b) whose deposits are insured by the FDIC
or any successor thereto; provided, that a foreign financial institution shall
be seemed to satisfy clause (b) if such foreign financial institutions meets the
requirements of Rule 13k-1(b)(1) under the Exchange Act (17 CFR §
240.13k-1(b)(1)).

“Eligible Investments” shall mean any one or more of the following types of
investments:

(a) direct obligations of, and obligations fully guaranteed as to timely payment
by, the United States of America;

(b) demand deposits, time deposits or certificates of deposit of any depository
institution (including any Affiliate of the Depositor, the Servicer, the
Indenture Trustee or the Owner Trustee) or trust company incorporated under the
laws of the United States of America or any state thereof or the District of
Columbia (or any domestic branch of a foreign bank) and subject to supervision
and examination by Federal or state banking or depository institution
authorities (including depository receipts issued by any such institution or
trust company as custodian with respect to any obligation referred to in clause
(a) above or a portion of such

 

  8   Definitions (BAAT 2010-2)



--------------------------------------------------------------------------------

obligation for the benefit of the holders of such depository receipts); provided
that at the time of the investment or contractual commitment to invest therein
(which shall be deemed to be made again each time funds are reinvested following
each Payment Date), the commercial paper or other short-term senior unsecured
debt obligations (other than such obligations the rating of which is based on
the credit of a Person other than such depository institution or trust company)
of such depository institution or trust company shall have a credit rating from
Standard & Poor’s of at least “A-1”, from Moody’s of “P-1” and from Fitch of
“F1”;

(c) commercial paper (including commercial paper of any Affiliate of the
Depositor, the Servicer, the Indenture Trustee or the Owner Trustee) having, at
the time of the investment or contractual commitment to invest therein, a rating
from Standard & Poor’s of at least “A-1”, from Moody’s of “P-1” and from Fitch
of “F-1”;

(d) investments in money market funds (including funds for which the Depositor,
the Servicer, the Indenture Trustee or Owner Trustee or any of their respective
Affiliates is investment manager or advisor) having a rating from Standard &
Poor’s of “AAA-m” or “AAAm-G”, from Moody’s of “Aaa” and from Fitch of “AAA”;
and

(e) bankers’ acceptances issued by any depository institution or trust company
referred to in clause (b) above.

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended.

“Euroclear” means Euroclear Bank S.A./N.V., as operator of the Euroclear system.

“Event of Default” has the meaning set forth in Section 5.1 of the Indenture.

“Event of Servicing Termination” has the meaning set forth in Section 6.1 of the
Servicing Agreement.

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

“Exchange Act Reports” means any reports on Form 10-D, Form 8-K and Form 10-K
filed or to be filed by the Depositor with respect to the Issuer under the
Exchange Act.

“Final Scheduled Payment Date” means, with respect to (i) the Class A-1 Notes,
the Class A-1 Final Scheduled Payment Date, (ii) the Class A-2 Notes, the
Class A-2 Final Scheduled Payment Date, (iii) the Class A-3 Notes, the Class A-3
Final Scheduled Payment Date and (iv) the Class A-4 Notes, the Class A-4 Final
Scheduled Payment Date.

“Financed Vehicle” means a new or used automobile, light-duty truck or similar
vehicle, together with all accessions thereto, securing an Obligor’s
indebtedness under the applicable Receivable.

“First Allocation of Principal” means, with respect to any Payment Date, an
amount equal to the excess, if any, of (a) the Note Balance as of such Payment
Date (before giving effect to any principal payments made on the Notes on such
Payment Date) over (b) the Pool Balance

 

  9   Definitions (BAAT 2010-2)



--------------------------------------------------------------------------------

for the Collection Period immediately preceding such Payment Date; provided,
however, that the First Allocation of Principal shall not exceed the Note
Balance of the Notes (before giving effect to any principal payments made on the
Notes on such Payment Date); provided, further, that the First Allocation of
Principal for any Payment Date on and after the Final Scheduled Payment Date for
any Class of Notes shall not be less than the amount that is necessary to reduce
the Note Balance of that class of Notes to zero; provided, further if amounts on
deposit in the Reserve Account will be included in the Reserve Account Draw
Amount on any Payment Date in accordance with the provisions set forth in the
second sentence of the definition of Reserve Account Draw Amount, then, the
First Allocation of Principal for such Payment Date will mean an amount equal to
the aggregate Outstanding Note Balance of the Notes.

“First Purchase Agreement” means the Purchase Agreement, dated as of the Closing
Date, between BANA, as seller, and the First Tier Purchaser, as amended,
modified or supplemented from time to time.

“First Tier Purchased Assets” has the meaning set forth in Section 2.1 of the
First Purchase Agreement.

“First Tier Purchaser” means BASHC.

“Fitch” means Fitch, Inc.

“Form 10-D Disclosure Item” means, with respect to any Person, (a) any legal
proceedings pending against such Person or of which any property of such Person
is then subject, or (b) any proceedings known to be contemplated by governmental
authorities against such Person or of which any property of such Person would be
subject, in each case that would be material to the Noteholders.

“GAAP” means generally accepted accounting principles in the USA, applied on a
materially consistent basis.

“Governmental Authority” means any (a) Federal, state, municipal, foreign or
other governmental entity, board, bureau, agency or instrumentality,
(b) administrative or regulatory authority (including any central bank or
similar authority) or (c) court or judicial authority.

“Grant” means mortgage, pledge, bargain, sell, warrant, alienate, remise,
release, convey, assign, transfer, create, grant a lien upon and a security
interest in and right of set-off against, deposit, set over and confirm pursuant
to the Indenture. A Grant of the Collateral or of any other agreement or
instrument shall include all rights, powers and options (but none of the
obligations) of the Granting party thereunder, including the immediate and
continuing right to claim for, collect, receive and give receipt for principal
and interest payments in respect of the Collateral and all other moneys payable
thereunder, to give and receive notices and other communications, to make
waivers or other agreements, to exercise all rights and options, to bring
proceedings in the name of the Granting party or otherwise and generally to do
and receive anything that the Granting party is or may be entitled to do or
receive thereunder or with respect thereto. Other forms of the verb “to Grant”
shall have correlative meanings.

“Holder” means, as the context may require, a Certificateholder or a Noteholder
or both.

 

  10   Definitions (BAAT 2010-2)



--------------------------------------------------------------------------------

“Indenture” means the Indenture, dated as of the Closing Date, between the
Issuer and Indenture Trustee, as the same may be amended and supplemented from
time to time.

“Indenture Trustee” means U.S. Bank National Association, a national banking
association, not in its individual capacity but as indenture trustee under the
Indenture, or any successor trustee under the Indenture.

“Indenture Trustee’s Certificate” means the certificate delivered pursuant to
Section 7.4 of the Indenture.

“Independent” means, when used with respect to any specified Person, that such
Person (i) is in fact independent of the Issuer, any other obligor upon the
Notes, the Servicer and any Affiliate of any of the foregoing Persons, (ii) does
not have any direct financial interest or any material indirect financial
interest in the Issuer, any such other obligor, the Servicer or any Affiliate of
any of the foregoing Persons and (iii) is not connected with the Issuer, any
such other obligor, the Servicer or any Affiliate of any of the foregoing
Persons as an officer, employee, promoter, underwriter, trustee, partner,
director or Person performing similar functions.

“Independent Certificate” means a certificate or opinion to be delivered to the
Indenture Trustee under the circumstances described in, and otherwise complying
with, the applicable requirements of Section 11.1 of the Indenture, made by an
independent appraiser or other expert appointed by an Issuer Order, and such
opinion or certificate shall state that the signer has read the definition of
“Independent” in this Appendix A and that the signer is Independent within the
meaning thereof.

“Initial Class A-1 Note Balance” means $340,005,000.

“Initial Class A-2 Note Balance” means $240,000,000.

“Initial Class A-3 Note Balance” means $481,000,000.

“Initial Class A-4 Note Balance” means $191,126,000.

“Initial Note Balance” means, for any Class, the Initial Class A-1 Note Balance,
the Initial Class A-2 Note Balance, the Initial Class A-3 Note Balance, the
Initial Class A-4 Note Balance, as applicable, or with respect to the Notes
generally, the sum of the foregoing

“Initial Pool Balance” means $1,350,007,411.97.

“Insurance Policy” means, with respect to a Receivable, an insurance policy
covering physical damage, warranties, debt cancellation, credit life, credit
disability, theft, mechanical breakdown or similar event with respect to the
related Financed Vehicle.

“Interest Period” means, with respect to any Payment Date, (a) with respect to
the Class A-1 Notes, the actual number of days, from and including the previous
Payment Date (or, in the case of the First Payment Date, from and including the
Closing Date) to but excluding the current Payment Date (for example, for a
Payment Date in February, the Interest Period is from and including the Payment
Date in January to but excluding the Payment Date in February) and

 

  11   Definitions (BAAT 2010-2)



--------------------------------------------------------------------------------

(b) with respect to the Class A-2 Notes, the Class A-3 Notes and the Class A-4
Notes, from and including the 15th day of the calendar month preceding each
Payment Date (or the Closing Date in the case of the first Payment Date) to but
excluding the 15th day of the current month (assuming each month has 30 days).
As used herein and unless otherwise notes, the “related” Interest Period with
respect to any Payment Date shall be deemed to be the Interest Period that ends
on such Payment Date (or, if such Payment Date is not the 15th day of the
calendar month, then the Interest Period that ends on the 15th day of the
calendar month in which such Payment Date occurs.

“Interest Rate” means (a) with respect to the Class A-1 Notes, the Class A-1
Interest Rate, (b) with respect to the Class A-2 Notes, the Class A-2 Interest
Rate, (c) with respect to the Class A-3 Notes, the Class A-3 Interest Rate and
(d) with respect to the Class A-4 Notes, the Class A-4 Interest Rate.

“Investment Company Act” means the Investment Company Act of 1940, as amended.

“Issuer” means Bank of America Auto Trust 2010-2, a Delaware statutory trust
established pursuant to the Trust Agreement, until a successor replaces it and,
thereafter, means the successor and, for purposes of any provision contained
herein, each other obligor on the Notes.

“Issuer Documents” has the meaning set forth in the recitals to the
Administration Agreement.

“Issuer Order” and “Issuer Request” means a written order or request of the
Issuer signed in the name of the Issuer by any one of its Authorized Officers
and delivered to the Indenture Trustee.

“Item 1119 Party” means the Depositor, BANA, the Servicer, the Indenture
Trustee, the Owner Trustee, any underwriter of the Notes and any other material
transaction party identified by the Depositor or BANA to the Indenture Trustee
and the Owner Trustee in writing.

“Lien” means, for any asset or property of a Person, a lien, security interest,
mortgage, pledge or encumbrance in, of or on such asset or property in favor of
any other Person, except any Permitted Lien.

“Liquidation Expenses” means, with respect to a Defaulted Receivable, such
reasonable amount as the Servicer determines necessary in accordance with its
customary procedures to refurbish, repossess and dispense of a repurchased
Financed Vehicle and applied as an allowance for amounts charged to the account
of the Obligor, in keeping with the Servicer’s customary procedures, for
refurbishing, repossessing and disposing of the Financed Vehicle and other
out-of-pocket costs related to the liquidation.

“Liquidation Proceeds” means, with respect to a Defaulted Receivable, all
amounts realized with respect to such Receivable (including any amounts received
by the Issuer in connection with the sale of any Deficiency Balance) net of the
Liquidation Expenses and any amounts that are required to be refunded to the
Obligor on such Receivable, but in any event not less than zero.

 

  12   Definitions (BAAT 2010-2)



--------------------------------------------------------------------------------

“Monthly Data File” has the meaning set forth in Section 4.3 of the Servicing
Agreement.

“Monthly Remittance Condition” shall be deemed to be satisfied as of any
Determination Date if: (i) BANA is the Servicer; (ii) the rating of BANA’s
short-term unsecured debt is at least P-1 by Moody’s is at least A-1 by
Standard & Poor’s and is at least F1 by Fitch; and (iii) no Servicer Termination
Event has occurred during such Collection Period.

“Monthly Servicer Report” has the meaning set forth in Section 4.3 of the
Servicing Agreement.

“Moody’s” means Moody’s Investors Service, Inc., or any successor that is a
nationally recognized statistical rating organization.

“Note” means a Class A-1 Note, Class A-2 Note, Class A-3 Note and Class A-4
Note, in each case substantially in the forms of Exhibit A to the Indenture.

“Note Balance” means, with respect to any date of determination, for any Class
the Class A-1 Note Balance, the Class A-2 Note Balance, the Class A-3 Note
Balance and the Class A-4 Note Balance, as applicable, or with respect to all of
the classes of Notes, collectively, the sum of all of the foregoing.

“Note Depository Agreement” means the agreement, dated as of the Closing Date,
between the Issuer and DTC, as the initial Clearing Agency relating to the
Notes, as the same may be amended or supplemented from time to time.

“Note Factor” on a Payment Date means, with respect to each Class of Notes, a
seven-digit decimal figure equal to the Note Balance of such Class of Notes as
of such Payment Date (after giving effect to any payment of principal on such
Payment Date) divided by the Note Balance of such Class of Notes as of the
Closing Date. The Note Factor will be 1.000000 as of the Closing Date;
thereafter, the Note Factor will decline to reflect reductions in the Note
Balance of such Class of Notes.

“Noteholders” means, collectively, the Class A-1 Noteholders, the Class A-2
Noteholders, the Class A-3 Noteholders and the Class A-4 Noteholders.

“Noteholders’ Interest Carryover Shortfall” shall mean, with respect to any
Payment Date, the excess of the sum of the Noteholders’ Monthly Accrued Interest
for the preceding Payment Date and any outstanding Noteholders’ Interest
Carryover Shortfall on such preceding Payment Date, over the amount in respect
of interest that is actually paid to Noteholders of Notes on such preceding
Payment Date, plus interest on the amount of interest due but not paid to
Noteholders of Notes on the preceding Payment Date, to the extent permitted by
law, at the respective Interest Rates borne by such Notes for the related
Interest Period.

“Noteholders’ Monthly Accrued Interest” shall mean, with respect to any Payment
Date, the aggregate interest accrued for the related Interest Period on the
Class A-1 Notes, the Class A-2 Notes, the Class A-3 Notes and the Class A-4
Notes, at the respective Interest Rate for such Class on the Note Balance of the
Notes on the immediately preceding Payment Date or the

 

  13   Definitions (BAAT 2010-2)



--------------------------------------------------------------------------------

Closing Date, as the case may be, after giving effect to all payments of
principal to the Noteholders of the Notes of such Class on or prior to such
preceding Payment Date.

“Note Owner” means, with respect to a Book-Entry Note, the Person who is the
beneficial owner of such Book-Entry Note, as reflected on the books of the
Clearing Agency or a Person maintaining an account with such Clearing Agency
(directly as a Clearing Agency Participant or as an indirect participant, in
each case in accordance with the rules of such Clearing Agency).

“Note Register” and “Note Registrar” have the respective meanings set forth in
Section 2.4 of the Indenture.

“Noteholder” means, as of any date, the Person in whose name a Note is
registered on the Note Register on such date.

“Obligor” means the purchaser or co-purchasers of the Financed Vehicle or any
other Person who owes payments under a Receivable.

“Officer’s Certificate” means (i) with respect to the Issuer, a certificate
signed by any Authorized Officer of the Issuer and (ii) with respect to the
Depositor or the Servicer, a certificate signed by the chairman of the board,
the president, any executive vice president, any vice president, the treasurer,
any assistant treasurer or the controller of the Depositor or the Servicer, as
applicable.

“Opinion of Counsel” means one or more written opinions of counsel who may,
except as otherwise expressly provided in the Indenture or any other applicable
Transaction Document, be employees of or counsel to the Issuer, the Servicer or
the Depositor, and which opinion or opinions comply with any applicable
requirements of the Transaction Documents and are in form and substance
reasonably satisfactory to the recipient(s). Opinions of Counsel need address
matters of law only and may be based upon stated assumptions as to relevant
matters of fact.

“Optional Purchase” has the meaning set forth in Section 6.6 of the Servicing
Agreement.

“Optional Purchase Price” has the meaning set forth in Section 10.1 of the
Indenture.

“Original Amount Financed” means, with respect to a Receivable and as of the
date on which such Receivable was originated, the aggregate amount advanced
under the Receivable toward the purchase price of the Financed Vehicle,
including accessories, insurance premiums, service and warranty contracts and
other items customarily financed as part of automobile and light-duty truck
retail installment sale contracts or direct purchase money loans and related
costs.

“Originator” means, with respect to any Receivable, BANA.

“Other Assets” means any assets (or interests therein) (other than the Trust
Estate) conveyed or purported to be conveyed by the Depositor to another Person
or Persons other than the Issuer, whether by way of a sale, capital contribution
or by virtue of the granting of a lien.

 

  14   Definitions (BAAT 2010-2)



--------------------------------------------------------------------------------

“Outstanding” means, as of any date, all Notes (or all Notes of an applicable
Class) theretofore authenticated and delivered under the Indenture except:

(i) Notes (or Notes of an applicable Class) theretofore cancelled by the Note
Registrar or delivered to the Note Registrar for cancellation;

(ii) Notes (or Notes of an applicable Class) or portions thereof the payment for
which money in the necessary amount has been theretofore deposited with the
Indenture Trustee or any Paying Agent in trust for the related Noteholders
(provided, however, that if such Notes are to be redeemed, notice of such
redemption has been duly given pursuant to the Indenture or provision therefor,
satisfactory to the Indenture Trustee, has been made); and

(iii) Notes (or Notes of an applicable Class) in exchange for or in lieu of
other Notes (or Notes of such Class) that have been authenticated and delivered
pursuant to the Indenture unless proof satisfactory to the Indenture Trustee is
presented that any such Notes are held by a bona fide purchaser;

provided that in determining whether Noteholders holding the requisite Note
Balance have given any request, demand, authorization, direction, notice,
consent, vote or waiver hereunder or under any Transaction Document, Notes owned
by the Issuer, the Depositor or by any of their respective Affiliates shall be
disregarded and deemed not to be Outstanding unless all Notes of such Class are
then held by such parties, except that, in determining whether the Indenture
Trustee shall be protected in relying upon any such request, demand,
authorization, direction, notice, consent, vote or waiver, only Notes that a
Responsible Officer of the Indenture Trustee knows to be so owned shall be so
disregarded. Notes so owned that have been pledged in good faith may be regarded
as Outstanding if the pledgee thereof establishes to the satisfaction of the
Indenture Trustee such pledgee’s right so to act with respect to such Notes and
that such pledgee is not the Issuer, the Depositor, the Servicer or any of their
respective Affiliates.

“Owner Trustee” means Wilmington Trust Company, a Delaware banking corporation,
not in its individual capacity but solely as owner trustee under the Trust
Agreement, and any successor Owner Trustee thereunder.

“Paying Agent” means the Indenture Trustee or any other Person that meets the
eligibility standards for the Indenture Trustee set forth in Section 6.11 of the
Indenture and is authorized by the Issuer to make the payments to and
distributions from the Principal Distribution Account, including the payment of
principal of or interest on the Notes on behalf of the Issuer.

“Payment Date” means the 15th day of each calendar month beginning July 15,
2010, provided, however, whenever a Payment Date would otherwise be a day that
is not a Business Day, the Payment Date shall be the next Business Day. As used
herein, the “related” Payment Date with respect to a Collection Period shall be
deemed to be the Payment Date which immediately follows such Collection Period.

“Payment Default” has the meaning set forth in Section 5.4(a) of the Indenture.

 

  15   Definitions (BAAT 2010-2)



--------------------------------------------------------------------------------

“Pension Plan” means an employee pension benefit plan (as defined in
Section 3(2) of ERISA) maintained by the Depositor that is subject to Title IV
of ERISA, excluding any multiemployer plan (as defined in Section 3(37) of
ERISA).

“Permitted Liens” means (a) any liens created by the Transaction Documents;
(b) any liens for taxes not due and payable or the amount of which is being
contested in good faith by appropriate proceedings; and (c) any liens of
mechanics, suppliers, vendors, materialmen, laborers, employees, repairmen and
other like liens securing obligations which are not due and payable or the
amount or validity of which is being contested in good faith by appropriate
proceedings.

“Person” means any legal person, including any individual, corporation,
partnership, joint venture, association, limited liability company, joint stock
company, trust, unincorporated organization, or government or any agency or
political subdivision thereof.

“Pool Balance” means (a) for any Payment Date, the aggregate Amount Financed of
the Receivables (excluding Repurchased Receivables and Defaulted Receivables as
of such date) as of the close of business of the last Business Day of the
related Collection Period and (b) for any Collection Period, the aggregate
Amount Financed of the Receivables (excluding Repurchased Receivables and
Defaulted Receivables as of such date) as of the close of business on the last
Business Day of such Collection Period.

“Pool Factor” on a Payment Date means a seven-digit decimal figure equal to the
Pool Balance as of the end of the preceding Collection Period divided by the sum
of the aggregate Amount Financed of the Receivables as of the Cut-Off Date. The
Pool Factor will be 1.000000 as of the Cut-Off Date; thereafter, the Pool Factor
will decline to reflect reductions in the Pool Balance.

“Post-Maturity Term Extension” has the meaning set forth in Section 3.2 of the
Servicing Agreement.

“Predecessor Note” means, with respect to any particular Note, every previous
Note evidencing all or a portion of the same debt as that evidenced by such
particular Note; provided, however, for the purpose of this definition, any Note
authenticated and delivered under Section 2.5 of the Indenture in lieu of a
mutilated, destroyed, lost or stolen Note shall be deemed to evidence the same
debt as the mutilated, destroyed, lost or stolen Note.

“Principal Distribution Account” means the account, which may be a subaccount of
the Collection Account, by that name established and maintained pursuant to
Section 8.2(a)(ii) of the Indenture.

“Proceeding” means any suit in equity, action at law or other judicial or
administrative proceeding.

“Purchased Assets” has the meaning set forth in Section 2.1 of the Sale
Agreement.

“Rating Agency” means Moody’s, Standard & Poor’s or Fitch.

 

  16   Definitions (BAAT 2010-2)



--------------------------------------------------------------------------------

“Rating Agency Condition” means, with respect to any event or circumstance and
each Rating Agency, either (a) written confirmation by such Rating Agency that
the occurrence of such event or circumstance will not cause such Rating Agency
to downgrade, qualify or withdraw its rating assigned to any of the Notes or
(b) that such Rating Agency shall have been given notice of such event at least
ten days prior to the occurrence of such event (or, if ten days’ advance notice
is impracticable, as much advance notice as is practicable) and such Rating
Agency shall not have issued any written notice that the occurrence of such
event will itself cause such Rating Agency to downgrade, qualify or withdraw its
rating assigned to the Notes.

“Receivable” means a retail installment sale contract or direct purchase money
loan for a Financed Vehicle and any amendments, modifications or supplements to
such retail installment sale contract or direct purchase money loan that is
included in the Schedule of Receivables. The term “Receivable” does not include
any Repurchased Receivable or any Receivable refinanced pursuant to Section 3.2
of the Servicing Agreement.

“Receivable Files” means the documents specified in Section 2.1 of the Servicing
Agreement.

“Record Date” means, unless otherwise specified in any Transaction Document,
with respect to any Payment Date or Redemption Date, (i) for any Definitive
Notes and for the Certificates, if any, the close of business on the last
Business Day of the calendar month immediately preceding the calendar month in
which such Payment Date or Redemption Date occurs and (ii) for any Notes other
than Definitive Notes, the close of business on the Business Day immediately
preceding such Payment Date or Redemption Date.

“Records” means, for any Receivable, all contracts, books, records and other
documents or information (including computer programs, tapes, disks, software
and related property and rights, to the extent legally transferable) relating to
such Receivable or the related Obligor.

“Redemption Date” means in the case of a redemption of the Notes pursuant to
Section 10.1 of the Indenture, the Payment Date specified by the Indenture
Trustee or the Issuer pursuant to Section 10.1 of the Indenture.

“Redemption Price” means an amount equal to the sum of (i) the unpaid Note
Balance plus (ii) all accrued and unpaid interest thereon at the applicable
Interest Rate for the Notes being so redeemed, up to but excluding the
Redemption Date.

“Reduction Event” has the meaning set forth in Section 3.2 of the Servicing
Agreement.

“Registered Holder” means the Person in whose name a Note is registered on the
Note Register on the related Record Date.

“Regular Allocation of Principal” means, with respect to any Payment Date, an
amount equal to the lesser of (i) the Note Balance of the Notes on that Payment
Date (before giving effect to any payments made to the Noteholders on that
Payment Date) and (ii) an amount equal to the excess of: (A) (x) the Note
Balance of the Notes on that Payment Date (before giving effect to any payments
made to Noteholders on that Payment Date); minus (y) the First

 

  17   Definitions (BAAT 2010-2)



--------------------------------------------------------------------------------

Allocation of Principal, if any, in each case for such Payment Date; over
(B) the Pool Balance at the end of the related Collection Period less the
Targeted Overcollateralization Amount.

“Regulation AB” means Subpart 229.1100 – Asset Backed Securities (Regulation
AB), 17 C.F.R. §§229.1100-229.1123, as such regulation may be amended from time
to time and subject to such clarification and interpretation as have been
provided by the Commission in the adopting release (Asset-Backed Securities,
Securities Act Release No. 33-8518. 70 Fed. Reg. 1,506, 1,531 (January 7, 2005))
or by the staff of the Commission, or as may be provided in writing by the
Commission or its staff from time to time.

“Reportable Event” means any event required to be reported on Form 8-K, and in
any event, the occurrence of any of the following:

(a) entry into a material definitive agreement related to the Issuer, the Notes,
the Receivables or an amendment to a Transaction Document, even if the Depositor
is not a party to such agreement (e.g., a servicing agreement with a servicer
contemplated by Item 1108(a)(3) of Regulation AB);

(b) termination of a Transaction Document (other than by expiration of the
agreement on its stated termination date or as a result of all parties
completing their obligations under such agreement), even if the Depositor is not
a party to such agreement (e.g., a servicing agreement with a servicer
contemplated by Item 1108(a)(3) of Regulation AB);

(c) with respect to the Servicer only, the occurrence of a Servicing Termination
Event;

(d) an Event of Default;

(e) the resignation, removal, replacement, or substitution of the Indenture
Trustee or the Owner Trustee; or

(f) with respect to the Indenture Trustee only, a required distribution to
holders of the Notes is not made as of the required Payment Date under the
Indenture.

“Repurchase Price” means, with respect to any Repurchased Receivable purchased
by BANA, the Servicer, the First Tier Purchaser, the Second Tier Purchaser or
the Depositor, a price equal to the outstanding Amount Financed (calculated
without giving effect to clause (iv) contained in the definition of such term)
of such Receivable plus any unpaid accrued interest related to such Receivable
accrued to and including the end of the Collection Period preceding the date
that such Repurchased Receivable was purchased by BANA, the Servicer, the First
Tier Purchaser, the Second Tier Purchaser or the Depositor, as applicable.

“Repurchased Receivable” means any Receivable that is repurchased pursuant to
Section 3.3 of the First Purchase Agreement, Section 3.3 of the Second Purchase
Agreement, Section 3.3 of the Third Purchase Agreement, Section 3.3 of the Sale
Agreement or Section 3.7 of the Servicing Agreement, as applicable.

 

  18   Definitions (BAAT 2010-2)



--------------------------------------------------------------------------------

“Reserve Account” means the account by that name established and maintained
pursuant to Section 8.2 of the Indenture.

“Reserve Account Draw Amount” means, for any Payment Date, the amount withdrawn
from the Reserve Account, equal to the lesser of (a) the Available Collections
Shortfall Amount, if any for such Payment Date, or (b) the amount on deposit in
the Reserve Account on such Payment Date. In addition, if the sum of the amounts
in the Reserve Account and the remaining Available Collections after the
payments under clauses first through third of Section 8.4(a) of the Indenture
would be sufficient to pay in full the aggregate Outstanding Note Balance of all
of the Notes, then the Reserve Account Draw Amount will include such additional
amount as may be necessary to pay all Outstanding Notes in full.

“Reserve Account Excess Amount” means, with respect to any Payment Date, an
amount equal to the excess, if any, of (a) the amount of cash or other
immediately available funds in the Reserve Account on that Payment Date, after
giving effect to all deposits to and withdrawals from the Reserve Account
relating to that Payment Date, over (b) the Specified Reserve Account Balance.

“Responsible Officer” means, (a) with respect to the Indenture Trustee or Note
Registrar, any officer within the corporate trust department of the Indenture
Trustee, including any vice president, assistant vice president, assistant
secretary, assistant treasurer, trust officer or any other officer of the
Indenture Trustee who customarily performs functions similar to those performed
by the persons who at the time shall be such officers, respectively, or to whom
any corporate trust matter is referred because of such person’s knowledge of and
familiarity with the particular subject and who shall have direct responsibility
for the administration of the Indenture, (b) with respect to the Owner Trustee,
any officer within the Corporate Trust Office of the Owner Trustee and having
direct responsibility for the administration of the Issuer, including any Vice
President, Assistant Vice President, Assistant Treasurer, Assistant Secretary,
Finances Services Officer or any other officer customarily performing functions
similar to those performed by any of the above designated officers and also,
with respect to a particular matter, any other officer to whom such matter is
referred because of such officer’s knowledge of and familiarity with the
particular subject and (c) with respect to the Servicer or Depositor, any
officer of such Person having direct responsibility for the transactions
contemplated by the Transaction Documents, including the President, Treasurer or
Secretary or any Vice President, Assistant Vice President, Assistant Treasurer,
Assistant Secretary, or any other officer customarily performing functions
similar to those performed by any of the above designated officers and also,
with respect to a particular matter, any other officer to whom such matter is
referred because of such officer’s knowledge of and familiarity with the
particular subject.

“Sale Agreement” means the Sale Agreement, dated as of the Closing Date, among
the Depositor and the Issuer, as the same may be amended, modified or
supplemented from time to time.

“Sarbanes Certification” has the meaning set forth in Section 7.15 of the
Servicing Agreement.

 

  19   Definitions (BAAT 2010-2)



--------------------------------------------------------------------------------

“Sarbanes-Oxley Act” means the Sarbanes-Oxley Act of 2002, as amended, modified
or supplemented from time to time, and any successor law thereto.

“Schedule of Receivables” means, as the context may require, the electronic data
file setting forth account-level data identified by account number evidencing
the Receivables that have been sold, assigned, transferred or contributed to the
First Tier Purchaser by BANA, to the Second Tier Purchaser by the First Tier
Purchaser, to the Depositor by the Second Tier Purchaser and to the Issuer by
the Depositor on the Closing Date, with such additions and deletions as made in
accordance with the Transaction Documents.

“Second Purchase Agreement” means the Purchase Agreement, dated as of the
Closing Date, between the First Tier Purchaser, as seller and the Second Tier
Purchaser, as amended, modified or supplemented from time to time.

“Second Tier Purchased Assets” has the meaning set forth in Section 2.1 of the
Second Purchase Agreement.

“Second Tier Purchaser” means BAASC.

“Securities Act” means the Securities Act of 1933, as amended.

“Servicer” means BANA, in its capacity as servicer under the Servicing
Agreement.

“Servicing Agreement” means the agreement, dated as of the Closing Date, between
BANA, as Servicer and Custodian, the Issuer and the Indenture Trustee, as the
same may be amended and supplemented from time to time.

“Servicing Criteria” shall mean the “servicing criteria” set forth in
Item 1122(d) of Regulation AB.

“Servicing Fee” means, for any Payment Date, will be an amount equal to the
product of (A) one twelfth, (B) the Servicing Fee Rate and (C) the Pool Balance
as of the first day of the related Collection Period.

“Servicing Fee Rate” means 1.00% per annum.

“Servicing Termination Event” has the meaning set forth in Section 6.1 of the
Serving Agreement.

“Similar Law” means any federal, state or local law that is substantially
similar to Title I of ERISA or Section 4975 of the Code.

“Simple Interest Method” means the method of calculating interest due on a motor
vehicle receivable on a daily basis based on the actual outstanding principal
balance of the receivable on that date.

“Simple Interest Receivable” means any motor vehicle receivable pursuant to
which the payments due from the Obligors during any month are allocated between
interest, principal and

 

  20   Definitions (BAAT 2010-2)



--------------------------------------------------------------------------------

other charges based on the actual date on which a payment is received and for
which interest is calculated using the Simple Interest Method.

“Specified Reserve Account Balance” means, $3,375,018.53, which is approximately
0.25% of the aggregate Initial Pool Balance.

“STAMP” has the meaning set forth in Section 2.4(d) of the Indenture.

“Standard & Poor’s” means Standard & Poor’s Ratings Services, a division of The
McGraw-Hill Companies, Inc., or any successor that is a nationally recognized
statistical rating organization.

“State” means any one of the 50 states of the United States of America or the
District of Columbia.

“Statutory Trust Act” means Chapter 38 of Title 12 of the Delaware Code, 12 Del.
Code § 3801 et seq.

“Supplemental Servicing Fees” means any late fees, prepayment charges, extension
fees and other administrative fees and expenses or similar charges allowed by
applicable law collected (from whatever source) on the Receivables during each
Collection Period.

“Targeted Overcollateralization Amount” means, for any Payment Date, the greater
of (a) 9.25% of the Pool Balance on such Payment Date and (b) 7.25% of the
Initial Pool Balance.

“Third Purchase Agreement” means the Purchase Agreement, dated as of the Closing
Date, between the Second Tier Purchaser, as seller and the Depositor, as
amended, modified or supplemented from time to time.

“Third Tier Purchased Assets” has the meaning set forth in Section 2.1 of the
Third Purchase Agreement.

“Third Tier Purchaser” means the Depositor.

“TIA” or “Trust Indenture Act” means the Trust Indenture Act of 1939, as amended
and as in force on the date hereof, unless otherwise specifically provided.

“Transaction Documents” means the Indenture, the Notes, the Note Depository
Agreement, the Sale Agreement, the Servicing Agreement, the First Purchase
Agreement, the Second Purchase Agreement, the Third Purchase Agreement, the
Trust Agreement, the Account Control Agreement and the Administration Agreement,
as the same may be amended or modified from time to time.

“Transfer Agreements” means the First Purchase Agreement, the Second Purchase
Agreement, the Third Purchase Agreement and the Sale Agreement.

“Treasury Regulations” means regulations, including proposed or temporary
regulations, promulgated under the Code. References to specific provisions of
proposed or temporary

 

  21   Definitions (BAAT 2010-2)



--------------------------------------------------------------------------------

regulations shall include analogous provisions of final Treasury Regulations or
other successor Treasury Regulations.

“Trust Account Property” means the Trust Accounts, all amounts and investments
held from time to time in any Trust Account (whether in the form of deposit
accounts, Physical Property, book-entry securities, uncertificated securities or
otherwise), and all proceeds of the foregoing.

“Trust Accounts” has the meaning set forth in Section 8.2(a)(ii) of the
Indenture.

“Trust Agreement” means the Trust Agreement, dated as of October 15, 2009, as
amended and restated by the Amended and Restated Trust Agreement, dated as of
the Closing Date, between the Depositor and the Owner Trustee, as the same may
be amended and supplemented from time to time.

“Trust Estate” means all money, accounts, chattel paper, general intangibles,
goods, instruments, investment property and other property of the Issuer,
including without limitation (i) the Purchased Assets, (ii) the rights of the
Issuer to the funds on deposit from time to time in the Trust Accounts and any
other account or accounts established pursuant to the Indenture and all cash,
investment property and other property from time to time credited thereto and
all proceeds thereof (including investment earnings, net of losses and
investment expenses, on amounts on deposit therein) and (iii) all proceeds of
the foregoing.

“UCC” means, unless the context otherwise requires, the Uniform Commercial Code
as in effect in the relevant jurisdiction, as amended from time to time.

“Underwriter” or “Underwriters” means collectively, Banc of America Securities
LLC, Barclays Capital Inc., Citigroup Global Markets Inc., Credit Suisse
Securities (USA) LLC and RBS Securities Inc., as underwriters of the Notes from
Depositor.

“Underwriting Agreement” means the Underwriting Agreement, dated as of
June 16, 2010, among Banc of America Securities LLC, as underwriter and as
representative of the Underwriters, the other Underwriters party thereto, BANA
and the Depositor.

“United States,” “U.S.” or “USA” means the United States of America (including
all states, the District of Columbia, political subdivisions and territories
thereof).

“U.S. Tax Person” means a Person that is a “U.S. person” as defined in
Section 7701(a)(30) of the Code, generally including:

(a) a citizen or resident of the United States;

(b) a corporation or partnership organized in or under the laws of the United
States, any State or the District of Columbia;

(c) an estate, the income of which is includible in gross income for United
States tax purposes, regardless of its source; or

 

  22   Definitions (BAAT 2010-2)



--------------------------------------------------------------------------------

(d) a trust if a U.S. court is able to exercise primary supervision over the
administration of the Trust and one or more U.S. Persons have the authority to
control all substantial decisions of the Trust or a Trust that has elected to be
treated as a U.S. Person.

The foregoing definitions shall be equally applicable to both the singular and
plural forms of the defined terms. Unless otherwise inconsistent with the terms
of this Agreement, all accounting terms used herein shall be interpreted, and
all accounting determinations hereunder shall be made, in accordance with GAAP.
Amounts to be calculated hereunder shall be continuously recalculated at the
time any information relevant to such calculation changes.

 

  23   Definitions (BAAT 2010-2)